I declare resumed the session of the European Parliament adjourned on Thursday 1 December 2005.
Ladies and gentlemen, I believe that this is a good opportunity for the President to make a statement on the death penalty. I say that this is a good opportunity because, as you know, on 10 December — two days ago — we celebrated the anniversary of the Declaration of Human Rights. These rights include one fundamental right: the right to life.
Regrettably, however, a few days beforehand, in the United States, the execution took place of the 1 000th person since the death sentence was restored in 1976. The magic of round figures — 1 000 — and the fact that this coincides with the anniversary of the Declaration of Human Rights make this situation particularly meaningful.
It was not just in the United States that an execution took place, however. Somebody was executed in Singapore as well, on the same day.
This is a good time to recall that the European Union campaigns against the death penalty, because it considers it contrary to our values. The abolition of the death penalty is a condition for the accession of any country to the European Union.
Fortunately, progress is being made with the abolition of the death sentence in the world: in 1977, 16 countries had abolished the death penalty and now that figure stands at 84.
In 76 countries, however, the death sentence remains, and, in 24 countries, although it is effectively abolished, since there have been no executions for 10 years, it remains on the statute books.
Although the number of countries applying the death penalty has fallen, the number of executions has risen dramatically. According to Amnesty International, in 2004, 7 400 people were sentenced to death and in 25 countries almost 3 800 people were executed.
We should therefore not just focus on the figure of 1 000 in the United States, and we should retain a global view of what is happening in the world as a whole: 3 800 people executed during 2004.
Nevertheless, 95% of these executions, almost all of them, took place in China, in Iran, in Vietnam and in the United States. The United States is therefore the only democratic country that still applies the death penalty in a significant manner; 3 400 people are awaiting execution in its prisons.
One significant fact is that 120 people sentenced to death have been released before execution because their innocence has been proven.
That is the situation. There is, however, a glimmer of hope, because United States society is turning against the death penalty, as well as popular juries, and the Supreme Court has abolished it in the case of minors and the mentally disabled. It has been abolished in twelve States; in 20 others, executions no longer take place.
Unfortunately, however, China is the country that holds the record in terms of executions. It appears that there are around 6 000 executions per year, though Amnesty International puts the figure at 3 400.
I wished to remind you of this situation, because I believe that we parliamentarians must work to convince our counterparts in all countries that the death penalty must be abolished, because for us Europeans life is an inalienable right and nobody can be deprived of that right regardless of the crimes of which they are guilty. That is what inalienable means: it does not depend on anybody’s responsibility, but on their very existence and essence as human beings.
Thank you very much for your attention.
The final version of the draft agenda, as drawn up by the Conference of Presidents at its meeting of Thursday 8 December 2005 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed.
Mr President, I have a request to make in relation to the agenda for Wednesday. It has to do with the statements made by President Ahmadinejad of Iran. I believe that the statements made by the President of Iran over recent days to be something on which either you, as President of this House, or the President of the Council should take up a position. I find it unacceptable that a Head of State should come out with utterances, in more or less plain and frank language, questioning the right of a state, and of a whole people, to exist, and going so far as to incite a breach of the peace in the region and the opening of the door to violence in it. Let me tell the House, on behalf of my group – and I do think that the applause shows that I am, perhaps exceptionally, speaking on behalf of all Members here – that anyone who argues along the lines adopted by the President of Iran with regard to Israel is offending against the fundamental laws and rules of the international community, and I think that a multinational parliament such as our own should repudiate what they say in the most forthright terms. That is what we expect the Council to do on behalf of the Council of Heads of State and of Government!
Mr President, it might have been lost in translation that what Mr Schulz was asking for was that the Council Presidency, in its Wednesday statement, should take a view on this issue and make it perfectly clear where the Council stands on it.
Alright, I shall therefore communicate Mr Martin Schulz’s request to the Presidency of the Council so that it can be incorporated into its statement, but we are not formally altering any item on the agenda.
The Group of the Alliance of Liberals and Democrats for Europe has made a request calling for the title of the debate ‘Detention of monks and closure of a monastery in Tibet’ to be replaced with ‘The Human Rights Situation in Tibet and Hong Kong’.
Mr President, I would be pleased to justify the request very briefly. My group had sought a motion on Hong Kong in view of the recent statements there by the government of the territory, which suggest that there is not to be any movement towards universal suffrage. I think the House will be aware of the extremely large demonstration that took place in Hong Kong ten days ago – the Hong Kong people demonstrating in favour of universal suffrage and full democracy. This House has always supported them in the past and it seems to me a good opportunity to use this occasion to do so again.
Mr President, we want to endorse this request, for, if we are talking in terms of matters of urgency, this very definitely is one, a fact reinforced by the demonstrations to which Mr Watson has referred. We see it as the fly in the ointment that developments in Hong Kong are not going the way we would wish or the way that the Government of the People’s Republic of China did, to some degree, promise that they would. Our support for a justifiable cause is not something intended to be detrimental to China or to the People’s Republic, but rather something that we want to do for the people of Hong Kong as they attempt to build democracy. China needs to understand that this attempt to build democracy in Hong Kong would also bring great benefits to China itself. With this in mind, we endorse this request.
The Group of the Alliance of Liberals and Democrats for Europe is also asking that the title of the debate on ‘Ethiopia’, as it appears in the debates on cases of breaches of human rights, democracy and the rule of law, be replaced with ‘Ethiopia and new border conflicts’.
Mr President, my Group should like to propose changing the title to: ‘Ethiopia and new border conflicts’. As the House is aware, the problems in this region relate not only to Ethiopia but also very much to other border conflicts in the area, and it seemed to us that we might extend the scope of the resolution to take account of that.
(1)
The next item is the one-minute speeches on matters of political importance. I shall give priority to those Members who have not yet spoken.
– Allow me to express my delight that the Andrei Sakharov Prize for Freedom of Thought has been awarded to the 'Damas de Blanco', a movement of Cuban women peacefully striving for domestic and foreign support for the proclamation of a general pardon in Cuba.
I have personally received detailed information on the activities of the mothers and wives of political prisoners from Mrs Gisela Sánchez Verdecia, the wife of Cuban prisoner Antonio Díaz Sánchez, whom I have symbolically adopted together with my colleagues, MEPs Peter Šťastný and Milan Gaľo. This heroic woman is fighting for her husband, who is serving a twenty-year sentence and is in a critical state of health as a consequence of inhumane treatment. I would like to express my deep solidarity with this group of Cuban women in their valiant fight for the liberation of all political prisoners.
I hope that the European Parliament will not rely exclusively on the Sakharov Prize as a means for raising awareness of Cuba’s failure to uphold the Declaration of Human Rights. I urge Parliament to continue pressing for an early return of democracy to Cuba.
Mr President, the UK Presidency has presented its proposals broken down into figures for the financial perspective 2007-2013. We feared the worst. We were not wrong.
Following nine months of work by the temporary committee on the financial perspective, the European Parliament had reached a satisfactory compromise, enabling Europe to be guaranteed an ambitious and coherent future. In contrast, Mr Blair is proposing drastic cuts and jeopardising the European Union project. He is attacking the Structural Funds, rural development, youth and culture, and is making the funding of the Globalisation Adjustment Fund downright precarious. We must reach a mature position, for the sake of European integration. Let us put a stop to national self-interest and to the anachronistic benefits enjoyed by certain Member States. The United Kingdom must re-evaluate its contribution to the budget by doing more than just implementing a cosmetic measure.
Europe is a joint project, not a trading floor. Let us also use the borrowing options available to us to provide ourselves with the resources to succeed. The European project and the solidarity we require with our new partners depend on our doing so.
– Mr President, ladies and gentlemen, a cement carrier, the , sank on 2 December off the port of La Spezia, in the Poets’ Gulf, which is a magnificent gulf in the Mediterranean. The crew was rescued, and the SeaDarQ system indicated that around 90 000 litres of hydrocarbons had leaked out. The safety operation will cost at least EUR 2 million and work will continue for some months.
The rescue services’ efforts and the professionalism shown were both excellent but, nonetheless, the urgent need for stricter controls has been highlighted since this ship was a rust bucket, which was registered with the Ukraine Register of Shipping and sailing with its documents in order. The possibility of carrying out a post-incident technical investigation to ascertain the causes of the incident and those responsible should therefore be reviewed, and this case should also be considered within the Erika II policy package, so that it can genuinely be said that those responsible for carrying out the checks will themselves be checked.
Mr President, ladies and gentlemen, even though the report on the request for defence of immunity and privileges of my colleague, Mr Gollnisch, will be debated shortly, I take the liberty of bringing up a particularly topical point.
Last week, the French Prime Minister, Mr de Villepin, stated with strength and conviction that it was not up to the legislator to establish historical truth. He said that there was no official history in France. A few days later, the Head of State, Mr Chirac, made similar remarks by saying: ‘In the Republic, there is no official history. It is not up to the law to write history; that is a matter for historians’.
What, then, are the French political and judicial authorities accusing Mr Gollnisch of? Of having said exactly the same thing a few months beforehand, namely that it was up to historians to study the issues relating to the Second World War, whatever the views of some of my French fellow Members, who set themselves up as the thought police, going so far as to exert unacceptable political pressure so that Mr Gollnisch’s request for defence of immunity will be rejected.
In these conditions, ladies and gentlemen, I urge you not to plumb the depths of absurdity by adopting this report.
– Mr President, I wish to draw your attention to an episode which took place last week in Miami in the United States and on which I believe that, as a Chamber, we need to take a stand.
A 44-year-old American with a history of psychiatric illnesses was flying with his wife from Miami to Orlando. Suddenly, for reasons as yet unknown, he felt the need to leave the aeroplane. He ran off the aeroplane and was followed by a policeman, who shouted at him to stop. When the passenger failed to comply with his orders, he was executed in cold blood in the embarkation area. Eye witnesses say that they heard up to six shots.
This is the second execution which has taken place within a few months, following the unfortunate incident involving the Brazilian national in London. We therefore need to ask ourselves if this is the society that we wish to create, where the authorities shoot first and ask questions later. We are creating an unhealthy climate of fear for citizens which will result in unfortunate developments in the future. I therefore believe that, as a Chamber, we need to condemn such action and do our best to ensure that any legislation passed by this plenary is in favour of the citizen and not in favour of the use of violence.
Mr President, the ‘Women in White’, who have been awarded the Sakharov Prize, as has been pointed out here this afternoon, have not been able to use the tickets that the European Parliament has made available to them so that they could come to pick up the prize on Wednesday, because they have not been authorised by the Cuban Government, which is a flagrant violation of these people’s rights and ignores, Mr President, the majority will of this Parliament.
Mr President, the only way these people can be here on Wednesday is if they can catch tonight’s flight. I would ask you to do everything you possibly can to make this possible. Their only crime has been courageously and peacefully to defend the rights of their relatives and I therefore believe, Mr President, that we, as representatives of the European Parliament, should make every effort to ensure that they can be here and collect the Sakharov Prize on Wednesday.
Mr Salafranca, you may rest assured that the Presidency and all the bodies of Parliament have done everything they can to put pressure on the Cuban authorities and ensure that this permission is granted. Minutes before entering the Chamber, I spoke once again to the recently appointed Cuban Ambassador to the European Union, who has presented his letters of credence this morning to the Presidency-in-Office of the Council, and I hope to be able to speak to the Cuban Foreign Minister this afternoon.
I cannot guarantee any result, but I would like you to rest assured that the Presidency has made every possible effort to ensure that the winners of the Sakharov Prize can come here to receive it.
Mr President, the tasks that the EU has set itself include in particular the promotion of harmonised, balanced and sustainable development throughout the Community and the achievement of a high level of employment and social welfare, better quality of life and greater economic and social cohesion, together with increased solidarity between Member States. Anyone reading this list could be forgiven for thinking that we will soon live to see another heaven on earth. Yet the above-mentioned guiding principles bear no relation to the actual state of affairs, especially given the substantial cuts that have been made to the budget. This is particularly true as regards the situation in Poland, where unemployment stands at 20% and Polish people have lost their jobs as a result of the removal of obstacles to the free movement of goods, persons, services and capital. Such unemployment leads to poverty, hunger and despair, which are made all the worse by proposals to extend the transition periods. Such musings are truly paradoxical in the run-up to Christmas, particularly in view of the fact that Christian values are being rejected, along with the knowledge of the truth that sets us free. I hope that this truth will be fulfilled, and that this Christmas and New Year will be filled with hope and love.
Mr President, at this time of looming budget crises and an increasingly depressing outlook for the Hong Kong talks, I would like to bring to the attention of the House an EU success story.
The internet domain name ‘.eu’ has been available for businesses across Europe to register for since only 7 December and there have already been 100 000 applications from across our European continent. To my mind, this demonstrates an interest in a European designation for our companies and I look forward to many more applications when citizens can individually register in spring next year.
As a proud Scot, I would like to see a specific Scottish presence in cyberspace and I believe your own country, Mr President, has shown us the way with the ‘puntCAT’ designation, which you so recently achieved for Catalonia. I would like to lend my support to the ‘.sco’ campaign, as a wider presence for Scottish language and culture in cyberspace could only be helpful for us. I look forward to us joining you in cyberspace, if not geographically.
Mr President, I recently monitored the presidential election in Kazakhstan with a group of senior British politicians and academics. I have some experience in these matters, having monitored the election in Indonesia last year, which was probably the most complicated election the world had ever seen.
The British group came to the conclusion that the elections in Kazakhstan were free and without coercion. Several other groups from Belgium, France, the CIS, the USA and Indonesia came to the same conclusion. The spokesman of one of the opposition candidates said after the election that the opposition had blown it by concentrating on personalities rather than policies.
We completely disagreed with the conclusions of the OSCE monitoring group, which produced an expensive, dismissive and academically pompous report condemning the election process. The OSCE also contradicted the previous statement of the Members of this House following last year’s parliamentary election, which concluded that the Kazakh electorate is now sophisticated and beyond coercion or intimidation. I believe the OSCE report was influenced by its internal bureaucracy on the future chairmanship of the organisation. Bureaucrats should not attempt to play politics, nor try to dictate who the chairman should be. It will bring the OSCE into disrepute, a state of affairs not desired by this House. I would now call on this House to have an inquiry into the workings of the OSCE.
Mr President, on my own behalf and on behalf of Mrs Madeira and Mr Pittella, I would call upon Mr Blair, represented on the Council’s bench, to put right the insult to our intelligence and to European democratic values of the discrimination in his financial proposal against the regions of the Algarve, Basilicata, Asturias, Murcia, Ceuta and Melilla compared to three German , three Greek regions and an Austrian region, which are suffering the same statistical effect, but which are being given better treatment. On 20 December, in Brussels, we will speak to you once again. Let us hope that, by then, this shameful and unacceptable discrimination has not materialised and that we will be able to congratulate him.
– On 30 November, the Commission unveiled its proposals for fishing quotas and attendant measures for 2006, within the framework of the common fisheries policy, to be adopted by the end of the year. The Commission announced the objective of introducing, as far as possible, a gradual approach to the recovery of fish stocks that allows fishermen to pursue their activities. The Commission’s proposals for reducing the fishing effort do not, however, include any assessment of the economic and social costs to fishermen.
The fisheries sector, particularly in Portugal, has already been severely hit by, among other factors, the increase in fuel prices. I therefore call for Community-level measures to be implemented in order to safeguard the future of the sector, not least because this is a common policy for supporting the income of fishermen, in particular those involved in small-scale coastal fishing.
Mr President, work began several days ago on the construction of the Northern Gas Pipeline. This pipeline will harm the economic interests of the Baltic States and the Central European countries, including Poland, yet despite protests it will bypass these countries. Instead, it will link Russia and Germany directly, thus putting the energy security of one third of the EU at risk.
The construction of this gas pipeline could cause an environmental disaster in the Baltic region. Stockpiles of German chemical weapons were dumped in the Baltic Sea after World War II, and these could be disturbed during work on the pipeline. The poisonous chemicals would pollute the waters of the Baltic. Even the conclusion of the agreement on this pipeline was nothing short of scandalous. According to media reports, Gerhard Schröder will head the company’s board of directors, with Matthias Warning taking the role of company chairman. Until 1990, Mr Warning was an officer in the Stasi, East Germany’s secret police, and it was during this period that he allegedly got to know Vladimir Putin, who was a KGB agent at the time. The fact that a former chancellor is to be involved in a company whose interests he defended so vociferously is suspicious in the extreme.
I propose that a parliamentary committee should be appointed to investigate the issues surrounding the construction of this gas pipeline, as well as the threat that it poses to the environment and to the energy security of many EU Member States.
You are aware of the procedures in place for calling formally for the creation of such a committee. If you wish to do so, you know how.
Mr President, ladies and gentlemen, I want to take this opportunity today to say something about the debate that the Commission has instigated – a term that I use deliberately – on the Austrian ban on the use of wild animals in circuses. Paragraph 27 of the Austrian federal law on the protection of animals stipulates that no wild animal species may be kept by circuses, variety shows and similar forms of entertainment or used by them in performances.
Far from congratulating Austria on doing something positive and taking the lead in this area, the Commission’s response was to send the Austrian Government an admonitory letter, in which it threatened to overturn the ban on circuses keeping wild animals – imposed not only by Austria but also applying to some degree in other EU Member States – on the grounds that the ban on performances by wild animals went against the free movement of services. One would have thought that the protection of animals was meant to be a value that was in the general interest and that this would be an argument justifying a restriction on the free movement of services.
Traditional circuses are not meant to be founded upon the use of animals; there are highly celebrated circuses that manage to draw the crowds without performances by wild animals. Priority must be given to the protection and well-being of animals, whether we are talking in terms of the keeping of wild animals by circuses or the conditions under which animals are transported, which defy description.
– Portugal has been devastated by company relocations, which have raised unemployment to alarming levels, a phenomenon that affects women in particular. On this occasion, the US multinational has just announced the closure of one of its units, the Linhó cable-making factory, which had employed 1 200 people and is now pressuring the remaining 300 to take redundancy. This is happening at a time when , a multinational corporation, was making a profit on its operations in Portugal, and an overall profit of millions of euro. Mr President, I should therefore like to call on the Council and the Commission, once again, to show solidarity with these workers and to take urgently-needed steps to prevent unemployment from becoming any worse and to put a stop to these brutal relocations of multinationals in various EU countries, not least in Portugal.
Mr President, Italian colleagues will know that, a few days, ago, the international football player Marc Zoro had to leave the football pitch because of persistent racist abuse. This is something within the beautiful game, the European game, which is making the game ugly. Every day we see incidents across all our Member States of racist abuse: some of it organised, some of it isolated. There is no country in the European Union which is exempt from this phenomenon. UEFA and MEPs are determined to stamp it out. We have practical measures, working with the media, to stamp out this cancer from the game.
Recently, Italian television played some of its matches in black and white rather than in colour to make the point to Italian society and to all of European society that we must not tolerate racism in football. We have the World Cup next year: let us send a unified message from this House that we will not tolerate the beautiful game becoming ugly.
Mr President, ladies and gentlemen, given that it will soon be Christmas, it is only right and proper to wish all the Members of this House the very best. I wish you every good fortune, and I hope that a spirit of honesty and truth will guide us in our policy-making.
Faced as we are today with the British Presidency’s proposals, which quite clearly operate against the basic interests of the 10 new Member States, we have no choice but to ask ourselves a searching question. How can it have been possible for one of the richest countries in this European Union, a Union which is still being developed, to have devised a system whereby the poorer countries have to give money to the richer ones, and whereby development programmes are designed in such a way as to ensure that poor countries foot the bill? Poland spent 150 billion in order to come into line with EU requirements before accession, and I must therefore register my protest in the name of honesty, truth and cohesion. The European Union cannot develop further without solidarity.
Ladies and gentlemen, I should like to make an appeal to the Union’s institutions, be they the Commission, Parliament or the Council, because the Italian Court of Appeal – which is, accordingly, a high judicial authority in Italy – has just considered, in a judgment issued following an act of aggression by an Italian towards some young Colombian girls, that the term ‘dirty nigger’ did not constitute a racist insult, but merely a generic show of hostility.
It is pointless telling you that those words are particularly alarming. My colleague who spoke before me brought up the issue of football terraces. For his part, the Italian Minister for Institutional Reform, Mr Roberto Calderoli, believes that immigrants should return to their desert to speak to the camels, and to the jungle to dance with the monkeys – and this from a minister who sits on the European Union’s Council of Ministers!
There are, I am afraid to say, a large number of verbal , and we must not tolerate them. Something else is taking place here: a judicial institution is clearly underestimating a racist offence. I believe that this is extremely serious as far as our history is concerned. I should therefore like a reaction from our institutions.
Mr President, early yesterday morning I was present at the unprecedented fire near Hemel Hempstead. It is perhaps worth recording that not a single fatality was reported as a result of this extraordinary incident.
I would hope that the Commission might find itself in a position to liaise with the British authorities when it comes to investigating what might have been the cause, so that any wisdom that emerges could be shared throughout our 25 Member States.
Let me, on behalf of my constituents, send my thanks to the emergency services – firemen, the police and ambulance crews – and indeed to local residents, who behaved, as you might imagine, with tremendous courage and dignity. Those British people who queued up at petrol stations, fearing that there might be a shortage of petrol, behaved with rather less dignity.
– Mr President, ladies and gentlemen, Italy has been at the centre of today’s debate; in the wake of the Zoro case, it is not considered an offence to say ‘dirty nigger’. The political responsibilities in all of this are clear. A footballer even came on to the pitch exalting fascist symbols. I believe that all this comes down to a clear responsibility on the part of the political authorities, which increasingly tend to criminalise immigration.
By way of example, I should like to mention a very serious incident that took place only two days ago: in Italy, a Moroccan citizen, who was suspected of being a dangerous terrorist and had been subjected to two trials and acquitted both times, was expelled from Italian soil because he was judged to be a threat to national security.
I believe that this is a serious matter, insofar as we have no precise details about where this Moroccan citizen ended up; it would appear that he is now being held in a Moroccan prison in which human rights are notoriously overlooked. I believe that the Member States must not be party to acts of torture carried out in non-EU countries.
Mr President, I wish to make some remarks concerning the enlargement of the WTO.
In November 2005, the Russian state-owned pipeline company Transneft terminated the long-term transport agreement with the Kazakhstan company KazMunaiGaz, as it is now negotiating the acquisition of the shares of a Lithuanian oil refinery and a long-term contract for oil transit, which appears in contradiction with Russia’s expansionist plans.
Russia recently placed a ban on imports of plant products from Lithuania and now from Poland. Both are being openly punished for their support of Ukraine. The notorious Yukos case shows the lack of rule of law, an independent judiciary, guarantees for private business and predictability of trade. Then there is the expropriation of the lifelong savings of ordinary Lithuanian people by Moscow in 1990.
These facts challenge any credibility Russia has in international finance and business matters. The EU might feel that Russia is not yet mature enough to be a member of the WTO.
Mr President, I simply wished to point out that, four weeks ago, we spoke in this House about the Bulgarian nurses and the Palestinian doctor imprisoned in Libya. Since then, the judgment they were awaiting has been pushed back to 31 January. Since then, we have learned that, in 2005, as part of the fight against AIDS, the European Union sent more than EUR 1 million for the children who had been contaminated in Benghazi Hospital. Since then, we have learned that Libya is awaiting even more money before it makes a gesture. Since then, no authorisation has been given to go and visit these women and this man in prison in Libya.
Since then – and this is my final point – four weeks have gone by in the lives of this man and these women who have been accused and tortured and who, for seven years, have been waiting to be treated fairly, in accordance with their human rights. Mr President, for as long as they remain imprisoned, we must go on pointing this out.
Mr President, ladies and gentlemen, almost 18 months have passed since the last elections to the European Parliament. Enough time has therefore gone by for us to have formed opinions on the way Parliament operates, and on the role and significance of the European Union. Although we have no problems passing resolutions supporting democracy and human rights in third countries, I regret to say that unfortunately we are not capable of enforcing our own rights as effectively.
One of the European Union’s fundamental principles is partnership, and yet this is the principle that is most frequently overlooked. The principle of consultation was also violated during the recent scrutiny of the planned sugar market reform. Decisions were taken on this matter while the Committee on Agriculture and Rural Development was still drafting Parliament’s opinion. A large part of the responsibility for this dismissive treatment of Parliament and its Members lies with the main groups in the House. These latter are so embroiled in petty squabbles that they are blind to the fact that Parliament’s importance is waning. A situation has arisen in which the work carried out by Members from small or new Member States is increasingly meaningless. Members from these countries find it enormously difficult to get their names onto the list of speakers, and their proposals and amendments are more often than not rejected, either by the leading delegations within the House or by the European Commission. This gives rise to some fundamental questions, such as where we are heading and what the point of our work is.
– Mr President, ladies and gentlemen, for the last few days, dumbfounded European citizens have been following accusations about the CIA's secret detention centres in Europe, about the kidnapping of terrorist suspects, about secret flights by American aeroplanes and about torture chambers. The illegal action of a major state such as the United States of America on an independent continent such as Europe and the violation of human rights are an insult to Europe, which gave birth to democracy and secured freedom, the presumption of innocence and security three centuries ago with the declaration of human rights. It is, at the same time, ironic that these discoveries coincide with the 60th anniversary of the Universal Declaration of Human Rights. The century we are living in has a great many achievements to show. Nonetheless, this is the first time that two of the most important rights – security and freedom – have clashed in the international arena to such an extent and intensity, crushing human rights between them.
Someone once said that democracy is when someone knocks on your door at dawn and you know it is the milkman. The European Parliament, the institution that represents European citizens, has at the very least an obligation to raise itself up to its full height and safeguard the feeling of freedom and security of the citizens of Europe.
Forgive me for interrupting you, but the time scheduled for these speeches has run out.
Mr President, on a point of order, may I suggest that you extend the time available for this one-minute speech?
Yes, I believe it is right to do that, but we have already done so: we have already extended it for half an hour; we can extend it further, if necessary, but we have already, rather than half an hour, extended it for three quarters of an hour in fact. Twelve more people wish to speak and I cannot carry on giving the floor to Members who have spoken during previous sittings. I would ask for your understanding. We must move on to the next item on the agenda. Members who have not been able to speak will have priority next time.
Mr President, I do not propose to prolong this issue, but I believe that the rules you are implementing in relation to these one-minute speeches are undermining their effectiveness and importance to individual Members of this House, many of whom, because they come from small delegations, have little or no opportunity to put on record constituents’ current concerns.
I am one of those who most often use the one-minute interventions, with good reason. I do not have other Members from my delegation to stand up on my behalf, as larger delegations do. I feel, therefore, that there is unfairness in the way this matter is being addressed. I will write to you about my concerns on this, but I believe in the importance of the one-minute interventions. It was a new arrangement, introduced in the last parliamentary term – indeed, I was one of those who proposed it – in order to ensure that this House could be relevant to the day-to-day concerns of citizens. Often this Parliament is not, because of the long lead-in time for issues to be debated in this House. I would appreciate it if you would be open to amending the way in which this matter is being handled.
Mr De Rossa, I am prepared to change the rules we have established. I would like to remind you that I sent a letter to all of you some time ago now, explaining how I intended to manage this difficult point in our proceedings. I did not receive any objections, but we can review the rules at any time, that is to say, if you feel there is any way to improve them, please believe me that I will be delighted to listen. I have not given you the floor today, Mr De Rossa, because you have been lucky enough to speak during the two previous sittings, as you are very well aware, and I have taken the view that I should give priority to Members who have spoken previously.
The next item is the report by Diana Wallis, on behalf of the Committee on Legal Affairs, on the request for defence of the immunity and privileges of Bruno Gollnisch (2005/2072(IMM)) (A6-0376/2005).
. Mr President, I use this time as rapporteur to report to the House the decision of the Committee on Legal Affairs. I make no secret that this was a difficult case for the committee. It was one where our colleague, Mr Gollnisch, came to us to ask us, as a Parliament, to give him the benefit of this Parliament’s immunity. I should also like to thank him for his courtesy and cooperation with the committee’s inquiries.
Mr Gollnisch has found himself prosecuted under French law – the law of his home Member State – for words he used at a press conference which, it is alleged, form something like Holocaust denial.
The committee considered this matter over several meetings and finally came to the decision, by a large and persuasive majority, that it would not be appropriate in this case to give him the benefit of this House’s immunity. The committee felt that the circumstances in which he had used the words complained of by the French prosecutor were not circumstances where it could be said fairly and squarely that he was only exercising his mandate as a Member of this House or carrying out his duties as a Member of this House. That being the case, it was not within the remit of the committee to enquire any further, and the committee made its decision on that basis. Therefore, we decline to give Mr Gollnisch the benefit of parliamentary immunity of this House, and that is the committee’s recommendation to the Presidency and to the House.
. Whether or not Mr Gollnisch holds on to his immunity is a delicate subject. I decided not to shirk my responsibilities in order to tell Mr Gollnisch, publicly and quite frankly, why I will not defend his immunity.
There is a strong temptation to express an opinion about the content of the remarks attributed to the member. There is a strong temptation to want only to remember the martyrdom of the Jewish people, by dismissing the only debate worth having, that of the conditions governing the application of parliamentary immunity. There is a strong temptation to reject the defence of Mr Gollnisch’s immunity by regarding him solely as the representative of an ideology which nearly all of this Assembly rejects and in opposition to which the European project was conceived on the basis of the European idea.
Conversely, there may well be a strong temptation to call for this defence of immunity as part of a corporatist reflex to make sure that no remarks can be held against any one of us. I call on you not to give in to these temptations and not to transform a technical debate into a debate belonging to historians. Our Assembly is not a court.
Mrs Wallis’ report is balanced. She reminds us that immunity is not designed to protect Members of the European Parliament, but to protect the integrity of the European Parliament, through its representatives, and to give them the independence with which to carry out their tasks.
There is no doubt that, in Lyon, in the heart of the university where he teaches, far from his constituency in north-east France, Mr Gollnisch was not speaking as a Member of the European Parliament. Mr Gollnisch lives dangerously, constantly on the razor’s edge. This form of political life is, in reality, peculiar to the extreme right-wing in France and Germany. Mr Gollnisch is far too cultivated and intelligent not to have realised that his remarks were in danger of being condemned by French law. If he must rush headlong into a legal tussle in order to remain faithful to what he believes is right, then it is advisable that he does not drag our Parliamentary institution into the matter by involving it in a debate in which it does not belong.
The request for defence of immunity, which was put together with your consent, Mr Gollnisch, is halfway between a call for help with no legal basis, given that this procedure does not in any way threaten to prevent you from carrying out your duties, and, as I see it, a baffling attempt to shirk your responsibilities, just as though you were at last overcome with panic at the thought of what you knowingly triggered off and clearly no longer control.
I feel no hatred for you, any more than I wish to support you, as a Member of the European Parliament, in this ordeal that you knowingly brought about. It is down to you, on your own, to accept the consequences. It is not perhaps too late for you to change and to make peace with France, Europe and our painful past. I hope that you succeed in doing this. The European Parliament cannot do it for you …
. Mr President, let me start by expressing profuse thanks to our rapporteur, Mrs Wallis. There are various members of the Legal Affairs Committee who deal with immunity cases, but I believe that this case was a particularly difficult and delicate one, which demanded very careful consideration on the Committee’s part; nor do I believe, if I read the signs rightly, that this was particularly easy for her personally.
We, the Socialist Group in the European Parliament, supported the rapporteur’s conclusions. We too believe that the immunity conferred by membership of this House should not apply in this case. I would also like to add a personal observation. What was once the Mauthausen concentration camp is situated on my home patch, which is also my electoral district. If you still have any doubts about whether these concentration camps actually existed, I am more than willing to invite you to join me on a visit to it. You will find people who survived it still living in the area; where I come from is also home to people who helped the few who managed to escape from it; one woman who did so is being honoured here today. I would like these remarks to be taken as honouring her memory.
Mr President, ladies and gentlemen, the report by Mrs Wallis on Mr Gollnisch’s request for defence of immunity is, both in its form and its content, truly scandalous. It is scandalous because the legal rules and the settled case-law of our Rules of Procedure and of the Committee on Legal Affairs have never before been so warped and violated. It is scandalous because the matter presented before the Committee on Legal Affairs was the subject of unprecedented politicisation and political pressure on the part of Mr Gollnisch’s political opponents. It has taken no less than four draft reports, all differing each time in their conclusions and reasoning, to come up with the report presented before us today in plenary, which is not, I might add, the report of which the members of the Committee on Legal Affairs had voted in favour, as the reasons behind the decision proposed by Mrs Wallis have subsequently been amended.
The argument put forward by the report in support of the decision not to defend Mr Gollnisch’s immunity and privileges is that he was not using his freedom of expression in carrying out his duties when he spoke at the press conference held in his political premises in Lyon on 11 October 2004. What hypocrisy and what lies! The written invitation to Mr Gollnisch’s press conference mentioned, next to his name, his status as a Member of the European Parliament. The majority of the press reports referred to his status as a Member of the European Parliament. Moreover, the subjects successively addressed by Mr Gollnisch were connected with Europe, whether they were the issue of Turkey’s joining Europe, the ratification process of the European Constitutional Treaty or, furthermore, the so-called Rousso report mainly related to certain academics’ political opinions on the history of the Second World War in Europe.
The settled case-law of the Committee on Legal Affairs in relation to opinions voiced by Members of the European Parliament tends, in this case, towards the systematic protection of immunity. Far more serious precedents involving prosecutions for libel, slander, uprisings against the police or even contempt of court have resulted in the immunity of a Member of the European Parliament being upheld. Yet, this has not been the case for our colleague Mr Gollnisch, thus undermining the independence and the freedom of expression of all Members. Make no mistake: if this report were to be adopted in plenary, the freedom of expression of all Members of the European Parliament would be restricted and subject to the discretion of others; a new interpretation of the waiver of immunity for opinions voiced by Members in the course of their duties would be adopted; and Europe’s oh so precious democracy and fundamental values would lose their hauteur.
Mr President, ladies and gentlemen, I am delighted that it should at last be possible for us to voice our opinions on Mr Gollnisch’s immunity, as this series of postponements of our vote has lasted too long. We have spent long enough evaluating the facts. I will not repeat in this House these facts exactly as they stand, but I want to emphasise that it is entirely right to support Mrs Wallis’ report, which proposes waiving Mr Gollnisch’s immunity for several reasons.
The first, and by no means least important, reason is that Mr Gollnisch did not make the incriminating remarks as a Member of the European Parliament. The immunity enjoyed by all Members of the European Parliament is designed to protect their freedom of expression in the exercise of their duties. In this case, Mr Gollnisch was not exercising his parliamentary duties. Immunity does not equal irresponsibility, just as freedom of expression cannot be used to justify intolerable behaviour.
The second reason is that, in the case in point, the values of the European Union that we, as Members of the European Parliament, are supposed to defend, have been scorned. Far – very far – from these humanist values, Mr Gollnisch, who is a good pupil of Mr Le Pen, tried to rival his master in the provocation stakes with the remarks he made at that press conference. We must therefore strongly condemn these remarks.
Finally, the third and final reason is that, in the arguments put forward by Mr Gollnisch, there is no indication whatsoever of Being unable to accept the consequences of his remarks, Mr Gollnisch claims to be a victim of petty political proceedings designed to remove him from the political scene. That is a bit rich when viewed in the light of the extremely shocking remarks he made in, I am convinced, full knowledge of the blows he was dealing to our democracy.
Mr President, Article 7 states that I cannot speak in the debate. I do not intend to speak in the debate, but Article 7 allows me nonetheless to correct an inaccurate allegation. The third subparagraph of Article 7(8) allows me to speak on the basis of Article 145, and Article 145 gives me three minutes in which to make a personal statement.
If you will allow me, Mr President, and without my speaking in the debate, the outcome of which is, in any case, a foregone conclusion, I should like, as provided for by Article 7, to speak for three minutes on the basis of Article 145 in order to voice my opinion on accusations directed at me personally. Consequently, I am not speaking with reference to the content of the debate, but simply with reference to allegations made about me by some of the speakers. Mrs Bachelot believed she could say – and this is a widespread opinion – that I had spoken in the heart of the university. That is totally incorrect. The remarks for which I have been criticised were made at a press conference organised in the context of my political duties, during which, as another speaker, Mrs Schenardi, said, I answered journalists’ questions, a point that is not seriously disputed. If I do not have the right to give these kinds of answers, then journalists should not have the right to ask questions about the history of the Second World War. That seems quite clear to me, and I did not say those words as an academic even though the academic authorities, by order of the French Government, tried to undermine my presumption of innocence and were condemned for doing so by the Council of State, our highest court.
Secondly, Mrs Berger suggested that I had denied the fact that the concentration camps, and particularly the Mauthausen camp, ever existed. Mrs Berger, I have never denied the fact that the concentration camps existed, and certainly not the Mauthausen camp. The existence of the gas chambers at Mauthausen was denied by Mr Lanzmann, the director of the film ‘Shoah’, and not by myself who, on the contrary, said loud and clear that they existed. I believe that these two clarifications are, Mr President, extremely important. As for any possible recantations and procrastinations by the Commission, I personally played no part whatsoever in this affair. I will point out, as my colleague said, that the President of the French Republic, Mr Chirac, recently asserted that there could be no official historical truth. I question how it is that I can be criticised for remarks that have just been repeated by the Head of State, the head of the judiciary, and how it is that I can have the legal proceedings against me justified on the basis of a communist law, the Gayssot law, which Mr Toubon described as a Stalinist law when it was adopted. It will be interesting to see what Mr Toubon has to say on the subject of my immunity. That is all I had to say to this Assembly.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the recommendation for second reading on the Council common position for adopting a directive of the European Parliament and of the Council on batteries and accumulators and waste batteries and accumulators and repealing Directive 91/157/EEC (5694/5/2005 – C6-0268/2005 – 2003/0282(COD)) – Committee on the Environment, Public Health and Food Safety. Rapporteur: Joahnnes Blokland (A6-0335/2005).
. – Mr President, the report on batteries and accumulators has been adopted by a large majority in the Committee on the Environment, Public Health and Food Safety. This Committee is of the opinion that the 41 amendments to this report have changed the Council’s common position for the better. We in the Committee are yet to agree on one key aspect, though, namely the reduction in the use of the heavy metals mercury, cadmium and lead in some batteries.
This House adopted a clear stance in this area at first reading, after which apparently, objections were raised, or should I say, after which the battery producers engaged in some serious lobbying. In order to reach agreement after all, I tabled an amended proposal, namely Amendment 42, which is a watered-down version of the amendment adopted at first reading. I would like to make three points in connection with the restriction of the ban on heavy metals.
First of all, Amendment 42 confines the cadmium ban to portable batteries; the ban does not, therefore, apply to any industrial batteries whatever. The exception made for industrial batteries at first reading proved insufficient for industry, because it believes that an unacceptable number of these batteries would end up in the risk zone. For the sake of clarity, my Amendment 42 takes industrial batteries out of the risk zone completely.
Secondly, thanks to Amendment 42, the ban on lead is also restricted to portable batteries, which means that industrial lead accumulators also completely fall outside of the scope of the ban.
Thirdly, a number of categories of portable batteries are exempt from the ban on lead. This applies to button cells, and batteries for hearing aids are no longer at risk either. We have thereby taken on board the comments made by the Foundation for the Deaf and Hard of Hearing.
Fourthly, since the cadmium ban on portable tools has been suspended for four years, this will give us plenty of time to make the complete switch to Li-ion- and NiMH batteries as alternatives to NiCd batteries. These alternatives have been widely available for nearly 10 years.
I have noticed that both the Socialist Group in the European Parliament and the Group of the Greens/European Free Alliance have tabled a similar amendment to Article 4, the gist of which I can endorse.
Finally, I should like to turn to three other areas, namely definitions, producer responsibility and batteries integrated in appliances.
With regard to definitions, I take the view that these should be included in an article and not in a recital. That is why I am opposed to Amendments 46, 48 and 50. The Council’s common position remains vague in some aspects of the definition of portable batteries. The phrase ‘portable’ is subjective and the Committee on the Environment would therefore prefer a definition that sets a clear limit. Amendment 12 specifies a maximum weight of 1 kg for portable batteries.
Moreover, Amendment 12 makes the link with consumer applications as defined in the directive on electronic waste. In order to avoid both a loophole and an overlap in the definitions, the Committee on the Environment has proposed in Amendment 13 a mirror definition of portable batteries by way of defining industrial batteries. The Committee on the Environment is of the opinion that Amendments 12 and 13 afford most clarity about those definitions.
As for producer responsibility, I have to say that this is a guiding principle for various other directives as well as for the battery directive. In this respect, I agree with the Council’s common position. In Amendment 44, though, the suggestion of shared responsibility is mooted. This leads, in practice, to much confusion and its implementation is very complex. I take the view that we must uphold producer responsibility and am therefore opposed to Amendment 44.
Amendments 18 and 40 ban the integration of batteries and introduce the requirement that batteries should be easy to remove. This appears to be a good thing on the face of it, but I gather that many applications will get into difficulty as a result, especially if the battery outlives the appliance. Moreover, this provision is superfluous, since the directive on electronic waste already stipulates that batteries should always be removed before electrical appliances are collected.
On behalf of the Committee on the Environment, Public Health and Food Safety, I would advise the plenary, while giving due consideration to the remarks I have made, to endorse the amendments to the report tomorrow.
. Mr President, I would like to thank the European Parliament, the Committee on the Environment, Public Health and Food Safety and in particular, the rapporteur, Mr Blokland, for this report.
Today, the existing Community legislation on batteries only covers a small part of all the portable batteries sold annually in the European Union. This has hindered the setting-up of efficient national collection and recycling schemes. Consequently, many batteries placed on the Community market today still risk ending up in the environment, in incineration or in landfills. To address that problem, the Commission presented a new legislative proposal for batteries in 2003 that would extend the scope of existing Community legislation from batteries containing certain dangerous substances to all batteries placed on the Community market.
In its proposal, the Commission introduced the concept of a ‘closed-loop system’, on the basis of which all batteries would have to be collected and recycled and their metals re-introduced into the economic cycle. At the same time, the proposal aimed to contribute to a proper functioning of the internal market for batteries and create a level playing field of all economic operators involved.
At first reading, the European Parliament did not embrace this concept of a closed loop. Instead, Parliament preferred to have a ban on certain heavy metals used in batteries. The Council also considered that the proposed closed-loop system would be difficult to achieve in practice and favoured a ban on the use of cadmium in portable batteries.
The Commission has accepted the overall package of the common position as a well-balanced package, on the condition that the level of environmental protection should not be lowered compared to the policy measures contained in the Commission’s original proposal.
Even though the Commission has embraced the common position as it stands, there are several issues that could benefit from further improvements, in particular regarding the definitions of different battery types and the collection targets. However, the Commission remains convinced that the dual legal basis in the common position is the right approach and will not give rise to problems foreseen by some in Parliament.
I am confident that the rest of the codecision process will allow a further fine-tuning of the right mix of policy measures, which are needed to protect our environment from battery pollution in the most eco-efficient way.
. Mr President, my group welcomes the batteries directive as an important first attempt to take these potentially environmentally damaging substances out of the waste stream.
Starting first with the collection targets, my group doubts whether there is any point in pretending that many Member States can go further than the collection rate set out in the Council common position. Let us be frank about this: as the Commission impact assessment states, only six Member States currently have a national system of collecting small batteries for recycling – Austria, Belgium, France, Germany, Holland and Sweden. Austria has achieved 40% collection after 14 years. The common position calls for a collection rate of 25% after 6 years and 40% after 10 years. In the context of what we know about the countries that do collect batteries, that seems reasonable.
The report now calls for higher targets: 40% after 6 years and 50% after 12 years. From the point of view of Member States which, for whatever reason, have never given battery recycling a high priority, these totals are unrealistic and, if set, will simply not be reached. This is neither the time nor the place for gesture politics. Delaying the directive by wrangling over unrealistic targets does nobody any good.
Secondly, the rapporteur is moving his Amendment 42, calling for bans on lead and cadmium in power tool batteries. We believe that any such moves need to comply in the first instance with the common approach to impact assessment, recently agreed between the Commission, Council and Parliament. In this instance, Parliament, at my instigation, asked outside experts to draw up an impact assessment, but this was itself limited in its scope. We need a full assessment of the social, environmental and economic impact of any such bans before we agree to introduce them. Until we have that full assessment, it would be irresponsible to follow the rapporteur’s lead, because we would be law-making in the dark.
Finally, as far as the legal base is concerned, we support the proposal that the directive should be based on Articles 175 and 95. We believe that basing this directive on Article 175 alone would run the risk of distorting the market, because individual countries could strengthen the prohibitions contained in it.
I am confident that this directive represents a major change of direction and of public habits for many European countries. We should have turned to specific battery collection long ago. I hope we can now put this proposal into operation as soon as possible.
Mr President, because our shadow rapporteur, Mr Jørgensen, cannot be in the Chamber today, it is I who have the pleasure of speaking on behalf of the Socialist Group in the European Parliament. I wish to begin by thanking Mr Blokland for his very constructive work. He has tabled many amendments supported by our group.
Battery use is increasing more and more, and it is therefore that much more pressing a matter to react now in order to ensure that the most environmentally friendly technology is used and that those batteries that are most dangerous to the environment are banned and phased out. That is why we are well disposed to the proposal before us, even though we believe that the level of ambition should be higher than that proposed by the Council. The use of the heavy metals mercury, cadmium and lead in batteries must be limited as far as possible. Parliament must therefore tighten up the Council proposal now before us.
Cadmium, mercury and lead are already banned in materials and vehicle parts marketed after 1 July 2003, as well as in new electrical and electronic equipment etc marketed after 1 July 2006. It is therefore quite natural that we should now go further in banning the use of cadmium in batteries. It is particularly important that the exemption relating to cadmium in batteries and accumulators used in hand tools be changed into a ban after a four–year transitional period. There are sound alternatives to using cadmium in such tools. I have one here in my hand , and – as I hope everyone can hear – it works splendidly. You only have to take a closer look at it in order not to swallow what the lobbyists in the corridors are trying to delude you into believing.
There are practical alternatives, produced by quite a few manufacturers. These include not only tools for private use but also heavy-duty tools for professional use. Be in no doubt about this. You only have to go onto the manufacturers’ own websites to see for yourselves. Why should we release a whole lot of cadmium unnecessarily? Why should we not demand that the most environmentally friendly alternatives be used? A ban on the use of cadmium in the batteries for these tools would produce great environmental benefits. Moreover, it is important for European competitiveness that when the time is ripe - as it really is now - we boost the development of new technology through legislation on environmentally friendly technology.
We also think that the collection targets proposed by the Council have been set too low. We wish to raise these, and we think, just like the rapporteur, that it is the legal base constituted by Article 175 that has to apply in this draft legislation because the legislation is aimed precisely and solely at bringing about a better environment.
. Mr President, I would like to concentrate on the three core aspects of this directive, those being its legal basis, the ban on cadmium, and the collection targets. This directive has as its priority objective the reduction and avoidance of waste batteries, but we cannot overlook the fact that it is also an example of product-oriented legislation for the internal market. The fact that it has Article 175 as its sole legal basis could result in varying standards and hence in distortions of competition and of the market. It is for that reason that the Liberals support Articles 95 and 175 as a dual legal basis, and in so doing we are doing as the Legal Affairs Committee has recommended. In both the Committee on the Environment, Public Health and Food Safety and the Council, a ban on cadmium and mercury was adopted only in relation to portable batteries. Our group is not in favour of there being any further bans on marketing or of the ban on cadmium being extended to, for example, tools without cables or medical equipment.
The example of power tools is always being quoted, and I will say now, particularly for the benefit of Mr Schlyter and also Mrs Westlund, that there are of course alternatives to nickel-cadmium available for those, but every kind of technology has its advantages and disadvantages. In the case of rechargeable batteries and accumulators, which amount in any case to only a very small quantity of waste, we have to consider other characteristics as well, such as energy efficiency, useful life and, of course, the price that the consumer has to pay for them. The presence of an alternative on the market does not necessarily mean that it is an adequate substitute. The actual amount of cadmium that we in Europe absorb through our environment is considerably below the level regarded by the WHO as harmful to health, and it is worth noting that only about one per cent of it comes from batteries.
Let me conclude by considering the collection targets. The Council is not aiming very high with its targets of 25% after six years and 45% after ten, but it has to be said that the 40% and 60% respectively on which we agreed in the Committee are not realistic; the quotas in some Member States are under 10%. In Germany, over ten years of all-out effort have enabled us to achieve 35%. It follows that it is important that we review the collection targets in six years’ time and, in so doing, learn from the experience and best practice in the Member States.
Finally, I would like to emphasise that all stakeholders bear a responsibility for this; while we must not dump the costs of collection on the retail trade, we do have to oblige traders to collect!
Mr President, thank you, Mr Blokland, for trying to improve this proposal. It is about an environmental issue, and Article 175 is the natural legal base. It is also about consumers and the confidence they can have in the products they buy. I therefore want to see Amendment 38 on guaranteed capacity labelling applied to all batteries.
I have these two items with me today. On this one , it was impossible to see from the packaging how long the batteries would last. It was, however, possible to do so on this one . This screwdriver contains nickel cadmium, while this one ( contains nickel metal hydride. This blue one only manages to put in this many screws , with each screw representing ten screws. The red nickel metal hydride screwdriver managed to put in all these screws – more than twice as many. That is not, however, something one could have known when buying this one.
This is a case of consumers’ being sold poor and old-fashioned technology by companies that are at present duping them. When products are not labelled, consumers are duped even more. I am not the only one to have carried out this test. Swedish consumer organisations have looked at nickel metal hydride batteries after 500 chargings. What, then, we are concerned with here are lifespan and economy, its being apparent that these batteries last on average more than twice as long after 500 chargings.
Why should Europe lag behind in terms of technology transfer? What kind of export market are we to have with poor, old-fashioned technology? It is time to dump nickel cadmium and time to vote in favour of Amendment 54.
The industry says that nickel cadmium batteries are necessary in these types of machine. The best machine on the market is capable of being used for a maximum of 18 minutes and 20 seconds as opposed to 2 minutes and 45 seconds. It is new battery technology that benefits the consumer and is good for the environment. In contrast, old technology makes things worse for consumers and the environment.
Seventy-five per cent of all refined cadmium is, in actual fact, used in batteries. This is a small portion of the total amount of cadmium. Other use of cadmium is not, however, intentional. It is a side effect that we must deal with and eliminate in other ways. What we are concerned with at present is batteries, and cadmium in batteries needs to be got rid of.
.   Mr President, the process of storing and releasing energy requires the presence of many metals and toxic compounds that play a part in the functioning of batteries and accumulators. Batteries constitute a particularly hazardous category of municipal waste, since many of their components have an adverse impact on both the environment and human health. The binning of billions of spent batteries, which then end up in municipal landfills and in groundwater, represents a particular threat when they contain cadmium, lead or mercury.
Battery collection schemes have been a success in several Member States thanks to diverse and long-standing endeavours. Poland is starting from a much less advantageous position where such collections are concerned, however, as it is less advanced in terms of technology and information provision. This situation is aggravated by the fact that manufacturers and distributors prefer to pay a product fee rather than to take steps to collect and recycle batteries. Thanks to the efforts of environmentalists, containers for spent batteries can now be found in many institutions, and even more progress has been made with the collection of accumulators.
The amendments to the Directive ensure that any negative impact of batteries and accumulators on the environment is kept to a minimum, as well as prohibiting the use of cadmium and mercury. At the same time, however, some of the changes could make accumulator manufacturers in the EU much less competitive than manufacturers outside Europe who do not have to comply with such restrictive regulations. This will mean not only lower-quality batteries and accumulators, but also lower prices. The end result of this could be a threat to the environment and to the health of users, in particular young children.
–The primary aim of this directive is to minimise the negative impact of batteries and accumulators and their waste, in order to help protect the environment and improve the quality of the environment. I would like to thank the rapporteur for raising this issue and for producing the report.
The primary emphasis of the directive should be on the stimulation and development of research for suitable substitutes, not on the restrictive prohibition of batteries containing dangerous substances, such as lead, nickel, cadmium, or zinc. Our decision must be based on scientific knowledge, and we should carefully consider the consequences before taking it.
It is not sensible to rely on mass as the sole indicator of restriction, and simply to ignore the issue of battery use. We need to know what constitutes the greatest risk: using a hazardous battery or removing it from circulation. As an example of this, consider the batteries used in aircraft safety lighting or lift safety systems, both of which would be prohibited under the current proposals.
We should focus our attention on collecting all used batteries and on raising public awareness. We must improve the current figures for used battery collection in EU Member States, which are truly alarming. Our best contribution to the protection of the environment would be to make people realise that batteries are not ordinary waste.
Finally, I would like to voice an opinion on the issue of legal basis. Of course, it is necessary to protect the environment, but reliance on Article 175 as the sole legal basis may lead to unfair competition through the application of different legal standards in different Member States. In my view a dual legal basis would combine both objectives: the protection of the environment and the free and unrestricted movement of goods.
These days our lives are surrounded by accumulators and batteries. As our energy and even renewable energy consumption increases and our mobility requirements escalate, we use an increasing number of accumulators and batteries. Obviously, this is not the problem – the problem is that these materials and technologies often have complex components and often contain toxic substances, as well, which we do not collect or dispose of safely after use. With our current waste material technologies, these substances, when burned or disposed of, will sooner or later find their way into our bodies, accumulate and cause severe diseases. Many countries, including my own, have only started to collect these materials recently, and thus the collection targets proposed by the Commission and Council seem to be realistic. It is another question whether distributors ought to have an obligation to collect, as well, or whether compulsory collection should be restricted to manufacturers only. The latter has proved to be a successful system for the other recyclable materials in our country, but this may obviously be a matter of different waste management practices in each Member State. However, collection is not sufficient – these materials must be recycled, a requirement that involves considerable technology advancement and significant research and development. The current practice of a few Member States in this respect is strongly questionable. My country has not yet managed to set up any accumulator-processing plants, and our accumulators are disposed of in Slovenia and Italy, while Hungary purchases large amounts of lead for its battery and accumulator manufacturing industry. I do not think that this is sustainable, either, and each Member State should have its own facilities not only for collection, but also for disposal. And our task is to encourage technology development and promote the replacement of dangerous substances.
Mr President, ladies and gentlemen, the European Parliament has wanted the ban on cadmium and the restriction on the use of this heavy material since 1988. With each piece of legislation, such as those relating to end-of-life vehicles or to electric and electronic products, our Parliament has highlighted one basic principle: the use of cadmium must be prohibited, and this product must only remain in those instances where there is no alternative. Ever since the beginning, that has been the substitution principle, the principle underpinning the draft REACH Directive, which mobilised us some time ago.
Like other sectors, the REACH Directive excludes batteries, on the grounds that a suitable directive must precisely enable us to gauge the work done by Parliament. I therefore strongly urge us to apply the substitution principle to batteries containing cadmium. Mr Blokland explained at length the difficulties he had in winning acceptance for an ambitious point of view, and his willingness to make compromises must be welcomed. We support it.
Nevertheless, it seems to me that it should be possible for our Parliament to accept a basic principle. If a technology exists on the market that can offer an alternative to nickel-cadmium batteries or to batteries containing cadmium – be they, for that matter, what are known as portable batteries or industrial batteries – then we must ban cadmium. Mr Blokland tried to list what was already available on the market. There are emerging technologies, particularly nickel-zinc technology for industrial batteries. I therefore call on you to accept Amendment 4, tabled by the Socialist Group in the European Parliament, which proposes that, in the event of an alternative technology for industrial batteries appearing on the market, a revision of the directive be got under way. This seems to me to be the absolute minimum requirement if we are to remain faithful to our environmental ambition and, above all, to the desire to promote technological innovation in the European Union.
– Dividing batteries into three categories, as proposed in the common position, seems to me a sensible compromise. Taking into account the fact that some cadmium batteries cannot be replaced at the present time, it would be inadvisable to impose a blanket ban, since some success has been achieved in collecting and recycling certain of them in recent times, particularly industrial versions.
It would be rational, however, to impose a complete ban on portable batteries as it is highly likely that they will end up in landfills. As for the minimum targets for collecting spent batteries and accumulators, for which the target of 25% after six years seems an achievable goal, it strikes me as a sensible suggestion that in the enlarged European Union the feasibility of the second, ten-year target be tested in the meantime. This would be done on the basis of actual experiences going back several years in the 25 countries, among which there are now marked differences in the systems of collection and recycling. To this end we would need to set up a system of verification.
Mr President, ladies and gentlemen, I should like to thank Mr Blokland, and to underline the enormous significance that a directive on batteries and accumulators and spent batteries and accumulators holds for environmental protection. There are many instances of metals similar to those used in batteries and accumulators being found during tests carried out on people living in environmentally sensitive areas and on the water sources in such areas. By analysing the origin of these metals, it is possible to state conclusively that some of them come from batteries and accumulators that have been deposited in rubbish dumps. Discarded batteries and accumulators take a very long time to decompose. Several problems arise in this connection, such as the following. People underestimate the need to collect batteries, and so they must be made more aware of it. Legal and financial measures must be put in place to promote the collection of batteries, and we must foster a culture in which the public acquires the habit of doing so. Issues relating to organisational matters and to the disposal of these pollutants are further problems. A number of issues that have been raised will only be resolved over time, provided that battery collection schemes continue to be publicised and that improvements continue to be made to collection and disposal systems. In particular, technical progress must be promoted in the field of battery production, in order to ensure that batteries are safe.
Mr President, ladies and gentlemen, Mr Blokland deserves our warm thanks for this good, thorough and careful report for second reading.
The basic problem with batteries and accumulators has nothing to do with the energy they produce, but rather with the materials that they contain – cadmium, lead and mercury. It is a matter of general knowledge that these components are toxic and do the environment no good at all. As I see it, the first priority is recycling rather than management; the next is that they be replaced by less toxic contents wherever this is technically possible. This alteration now further renders harmless, reduces and, to some degree, prohibits these materials and their percentages by weight in batteries of whatever kind. This I regard as the great benefit of this directive.
It has to be admitted that the collection quotas are very high, and the demands made on industry, the general public and the trade very considerable. This is a challenge, and it is one that I regard in an extremely positive light; it will involve putting into practice a learning programme that will get our fellow human beings treating the environment better and becoming more aware of it. Even if it proves impossible to achieve the high quotas everywhere and always, the requirement is evidence of how the European Union leads the world in its awareness of the environment and in the way it treats it. The debate as to whether it makes more sense to define collection targets in terms of weight or number of items strikes me as purely academic.
I have no objection to the joint legal basis using Articles 95 and 175 of the Treaties, or to the Council’s Common Position. Looking at the big picture, the fundamental question that presents itself to my mind is whether the promotion of research and of modern technologies will, over the coming years, enable us to replace many of our conventional batteries with such alternatives as fuel cells. If it does, then this directive, like the materials we have problems with, will have a limited lifespan.
Mr President, I very much welcome this legislation which, I think, will help clean up our environment. However, I also want to comment on the three key issues that colleagues have commented on, the first of which concerns prohibitions and in particular compromise amendment 42. The problem I have is that it still involves the idea of an automatic ban on nickel cadmium batteries after four years; the Commission is not asked to carry out an impact assessment to see what we should do. I do not agree with an automatic ban. If we are going to ban things, then we should do so in full knowledge.
We should also do things that are proportionate: there is cadmium in our atmosphere but less than 1% is caused by batteries – much more comes from pesticides and other uses – so we must have legislation that is proportionate to what we are trying to achieve. We need a study on this issue before we move to any further legislation. I will support the common position.
As regards the targets, I agree with what speakers have said about realistic targets. There is no point pretending we can automatically run to big leaps forward when in fact only a handful of countries collect batteries at all. We need to get targets down to a level that countries can meet at some point in the future and work out how to get there. Someone pointed out that, after 9 years, Belgium has reached a level of 56% and Austria, after 14 years, still lies somewhere at around 40%.
Finally on the legal base issue, I shall be supporting the rapporteur and the Socialist Group on a legal base, but we have to bang heads together on this issue of Articles 175 and 95 because we have kept coming up against this issue in environmental legislation over the past few months. We should be looking at this and having the legal experts from the three institutions talking about the legal base. We do not want to see legislation on the environment that undermines higher standards in those Member States that choose to have them.
– Mr President, a simple ban on nickel-cadmium accumulators seems appealing to me at first glance, but a more in-depth analysis prompts me to recommend real derogations in terms of the industrial use of these accumulators.
In particular, these accumulators are used in the security and transport sectors – in aeroplanes and trains, for example. These accumulators are much sought-after for their operational reliability in critical conditions, which makes it difficult to introduce alternative products.
The rules are already very strict. The risks connected to the end of life of this type of accumulator are controlled, not least by means of the producers taking responsibility for the collection and recycling of their accumulators.
Ladies and gentlemen, I draw your attention to the definitions adopted by the Committee on the Environment, Public Health and Food Safety, which give precedence to the physical characteristics of the battery over the way in which it is used. Certain batteries would therefore, in all likelihood, become de facto casualties of the ban, such as those used in breathing apparatus systems employed in toxic atmospheres, lamps for individual or collective use in the mining sector, and so on.
Mr President, ladies and gentlemen, I should first of all like to thank Mr Blokland for his very interesting report.
It is obvious that a society without batteries has become unthinkable, and as some Members have already pointed out, the use of batteries is on the increase: worldwide, there is an annual increase of 9%. If we consider the use that consumers like ourselves make of electronics on a daily basis, there is plenty of reason to get all Member States to step up their efforts so as to reduce future environmental risks to a minimum. Clearly, the present directive of 1991 leads to insufficient results in this field, precisely because it does not contain any firm targets for collection and recycling. Moreover, the results are very difficult to compare in the different Member States.
I certainly do not want to keep from you the frequently quoted success story of my own region, Flanders, where the government has, in tandem with this very sector, made huge efforts to set up an efficient collection system, as a result of which no less than 60% of batteries are in fact collected. The key to this success is shared responsibility. Without a well-developed, dense network of collection points, collection targets are unachievable.
As I have already said, I would like to put the case for higher collection percentages, and our committee has, in fact, approved my amendment to that effect. Secondly, I should like to urge all parties involved to take on their share of responsibility. I have tabled a fresh amendment to that effect. Finally, I should like to appeal for legal certainty for the sector, as regards the use of cadmium in both batteries and power tools, for which I propose a transitional period of four years. I hope that many Members will be able to endorse this package.
Mr President, I would like to start by extending warm thanks to the rapporteur, Mr Blokland, for the work he has done. Important though the protection of the environment is – as one who concerns myself with environmental policy, I have set it as my declared objective – we must find a way of balancing the environment against legitimate business interests. My particular concern today is with the ban on nickel-cadmium batteries in power tools. To ban them outright, whether now or after a transitional period of four years – which is what the rapporteur proposes – would be going too far.
As a substitute for that, I prefer to back the Common Position and Mr Krahmer’s Amendment 45, which make provision for a review of the derogation from the ban for nickel-cadmium batteries in power tools after four and seven and a half years respectively. It would then be considered whether equivalent alternatives existed and whether a ban on nickel-cadmium batteries was reasonable and justified – which, as things stand at the moment, it is not.
While there are already, in many areas, technological alternatives to nickel-cadmium on the market, nickel-metal hybrids being one example, these alternatives cannot as yet be regarded as equivalent to nickel-cadmium, as demonstrated, , by various differences, for example the fact that the lifetime of nickel-cadmium batteries is longer than that of their nickel-metal hybrid counterparts, and they are less susceptible to faults and defects. Nickel-cadmium batteries can be charged up more quickly and discharge themselves much more slowly when out of use. It is also worthy of note that nickel-metal hybrid batteries do not function when the temperature falls below 10° Celsius.
It is the desire for a consolidated market position that motivates manufacturers to develop more and more new technologies, but a ban at the present time or in four years’ time would be counterproductive, for they would have to change over their production methods to handle a type of technology that is not yet fully developed, while the research and development sector would not be able to come up with financial resources that this would demand. A ban would therefore do nothing to foster innovation in the field of new technologies nor, consequently, anything to benefit the environment either, and we surely cannot want that. I will close by expressing my support for Articles 95 and 175 as a dual legal basis.
Mr President, I should like to congratulate the rapporteur. I believe that the persistent shortcomings in terms of collection are due to the lack of ambition that we sometimes demonstrate. If it is possible to collect batteries in some Member States, then what is stopping the others from increasing their efforts?
Mrs Jackson quoted some figures. She forgot about Luxembourg. In 2001, the country boasted an 89.5% recycling rate. The text submitted to us for adoption refers to a minimum recycling objective per inhabitant per year of 160 grams; in 2004, this proportion stood at 245 grams per inhabitant in Luxembourg. These are the results of a large number of information campaigns and of a great deal of work in the field of prevention and awareness-raising, organised by the Luxembourg Government and by the town councils and supported by the retail sector, which actively participates in the collection efforts.
Mr President, this is indeed proof that collection with a view to recycling is possible, and I do not see why what has been achieved in Luxembourg could not be achieved in other countries. As for replacing cadmium, I believe that Parliament’s final objective should be the substitution principle, although an adjustment period is necessary.
. Mr President, I will focus now only the amendments relating to three key issues in this file: firstly, the legal basis; secondly, the definitions of ‘portable’ and ‘industrial’ battery types and, thirdly, collection targets.
Firstly, on the legal basis, the preamble and Recital 1 – Amendments 1 and 2: the Commission continues to support the concept of a dual legal basis for this directive as the correct one. This dual legal basis reflects the dual objective of the proposed directive. Indeed, the directive aims at achieving both a high level of environmental protection and contributing to the proper functioning of the internal market. Moreover, it should be noted that the proposed directive specifies that each individual article has only one legal basis.
Indeed, the articles laying down provisions for the environmental protection are based on Article 175 of the EC Treaty. The articles laying down provisions related to the proper functioning of the internal market – namely Articles 4, 5 and 18 of the proposed directive – are based on Article 95 of the Treaty. Consequently, this dual legal basis cannot lead to any legal incompatibilities of procedures.
Secondly, on the definition of the different battery types – Articles 3(3) and (6) and Recitals 8 and 9, Amendments 5, 6, 12 and 13: the definitions of ‘portable’ batteries and ‘industrial’ batteries are important since they determine the scope of the cadmium ban and the type of collection requirements. Therefore, the Commission is of the opinion that definitions should meet the following criteria: they should be clear, they should be workable in practice for the Member States to implement in a harmonised way, and any overlaps or gaps should be avoided.
Taking into account the above, the Commission supports the first two parts of Amendment 12, in particular the introduction of the weight limit for defining portable batteries. However, the Commission does not support the other changes proposed to the definitions of the different battery types – Amendment 12, third part, and Amendment 13.
The Commission welcomes the deletion of the non-exhaustive list of examples in the recitals, which considerably improves the drafting of the legislative act.
Thirdly, I turn to the collection targets – Article 9(2) and (4) and Amendments 26 to 28. The Commission believes that setting collection targets in the proposed directive is necessary: firstly to ensure a minimum level of environmental protection in all Member States and secondly to monitor the efficiency of the national battery-collection schemes. It is important that the collection targets are ambitious in environmental terms, but they should also be achievable, realistic and cost-efficient.
The Commission’s extended impact assessment carefully analysed this issue and came to the conclusion that the collection target of 160 grams or 40% would be the most cost-efficient target, which corresponds with part of Amendment 26.
The appropriateness of an increase in the target in the longer term will be carefully reviewed, as foreseen in Article 20(2)(b) of the proposed directive. In this review, the Commission will take account of technical progress and practical experience gained in Member States. The Commission thus in principle supports Amendment 26 but reserves its opinion on Amendment 56.
The Commission supports the amendment which deletes the possibility for Member States to derogate from the proposed collection targets – the ‘transitional arrangements’. The Commission had proposed this possibility since, in its initial proposal, the collection targets were based on weight per inhabitant. Since the collection targets are now based on sales, it is no longer necessary to provide for this possibility of transitional arrangements.
Since the proposed directive already foresees a review of the long-term targets in Article 20(2)(b), the Commission does not see the need for a specific review obligation to increase the targets by a specific date.
I will give a voting list to the Secretariat, indicating which amendments are and are not acceptable to the Commission. I should like to point out that the Commission reserves its opinion on the additional 18 amendments tabled before the plenary, since more time is needed to fully assess the environmental, economic and social impacts thereof.
I believe that the European Parliament and the Council can now start moving towards agreement on this file. I look forward to an early conclusion of the codecision process so that the directive can be implemented by the Member States and we can achieve a high level of environmental protection in this area.
The debate is closed.
The vote will take place tomorrow at 12 noon.
In some Member States, such as Hungary, the collection of spent batteries and accumulators may be a newly introduced activity, but at the same time, it is also a long-term environmental protection investment. In order to enable the implementation of the law, collection targets must remain realistic both in terms of time and quantity. Excessively ambitious targets (such as 50-60%) would lead to stipulations that cannot be implemented. Switzerland’s consumer culture needed 12 years to reach the 60% level. In our country, where carbon-zinc batteries still have a 40-50% market share due to poor consumer purchasing power, distributors would be unable to finance, and consumers would be unable to pay the cost of a too vigorously enforced collection. This would not only lead to the liquidation of enterprises and job losses, but it would also boost the already thriving black market battery import, which presents an increasing environmental risk. This means that a law that cannot be complied with would achieve the opposite of its objective. What we need is regulations – even with a potential review within five years – that can ensure the achievement of environmental targets in the long term, and the preservation of jobs in the affected industry and distribution sectors for the next five or ten years.
The next item is the report (A6-0334/2005) by Mrs Kauppi, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a directive of the European Parliament and of the Council amending Directive 2004/39/EC on markets in financial instruments, as regards certain deadlines [COM(2005)0253 – C6-0191/2005 – 2005/0111(COD)].
. Mr President, I would like to start by thanking Piia-Noora Kauppi and the Committee on Economic and Monetary Affairs for the efficiency and speed shown on this dossier. This proposal is an essential complement to the Markets in Financial Instruments Directive – known as ‘MiFID’, which is most probably the most important piece of EU legislation recently adopted in the field of European securities law. The proposal is a simple one, namely to postpone the date of entry into force of the directive, with half of this extra time for industry to prepare, the other half for Member State transposition.
This proposal responds to a justified and legitimate request expressed by the industry and supported by all Member States and securities regulators. It is clear that additional time is needed to put in place the necessary arrangements so that the MiFID will work from the start.
The Commission proposed, in June 2005, the extension of the transposition deadline for Member States for six months and we added a further six months’ deadline for the industry to apply the directive in practice.
A series of improvements and clarifications concerning the various deadlines have been made, during negotiations in the European Parliament and the Council, to the text proposed by the Commission, and cooperation has been excellent between the three institutions. The European Parliament and Council propose that the extension becomes nine plus nine months, instead of six plus six. The Commission can go along with this, particularly because the technical implementing measures for the MiFID are essential for the effective application of this directive. These technical rules are complex and will not be adopted before May 2006. Member States and investment firms need to have the complete picture of the new framework, including the technical implementing details, before they can effectively apply them.
Let me stress that adoption of the ‘MiFID extension’ directive is a matter of urgency and we need a single reading. If the EU institutions are not able to conclude this debate quickly, or if a second reading is needed, the MiFID will enter into force in April next year and no one will be ready. There will be a lot of uncertainty because of the legal void that will be created, since the old ISD regime will be abrogated and the new regime will enter into force without the new MiFID having been transposed. We will have new rules without the necessary technical implementing details – not a good formula!
This codecision proposal is about extending the date of entry of MiFID, not about the wider question of the powers of the Council and the European Parliament in the comitology procedures. This House knows my views on the comitology issue and how important it is to resolve these matters as soon as possible in a balanced and fair way. Discussions are under way in the Council and I understand the European Parliament is working on its negotiating position. I welcomed this and I hope we can arrive at a good outcome as early as possible next year.
So, with the greatest respect, and in full understanding of Parliament’s overall position, I consider that the amendments put forward on comitology and on the sunset clause are neither necessary nor appropriate in the context of this proposal. And, as a matter of legal conformity, they do not explain any article of the text. The European Parliament’s requests for additional co-legislator powers are known. They are already recorded in the Capital Requirements Directive recently adopted. The broad substance of Amendment 2 is already included in the original MiFID, and Amendment 4 merely advances the date for the expiry of the Commission’s delegated powers by 29 days.
So I would urge you to consider again these amendments, which the Commission would prefer ideally to be withdrawn before the vote. I understand that the Council would also prefer this outcome. The Commission believes that a solution for this matter can only be found through a revision of the comitology decision. As a result of Parliament’s justified persistence, the Council has taken up work on the revision of this decision through a ‘Friends of the Presidency’ group. Progress is being made and I reiterate my invitation to Parliament to set out clearly its expectations and proposals for the ongoing discussions.
That said, the Commission will not stand in the way of an adoption at first reading of this proposed directive. Should Parliament maintain its amendments on comitology, the Commission will accept them in the interests of ensuring a smooth transposition and implementation of the MiFID. The Commission, from its side, will assist wherever it can to ensure that a real sense of urgency is given to this matter. The Commission has long recognised the need for a solution to be found and I believe the conditions are now ripe for this.
I look forward to hearing your comments.
. Commissioner, Mr President, ladies and gentlemen, I would like to start by conveying to the House the apologies of the rapporteur, Mrs Kauppi, who regrets her inability, due to travel problems, to be here on time for the debate on her own report. That does not mean that she has washed her hands of it, far from it; she has done a fine job of work, and I would like to thank her warmly for it.
What is this about? In the first part of his speech, the Commissioner, in effect, presented the draft report – thus demonstrating that rational explanations find Parliament with an open mind and ready to listen – and went on, in the second part, to point out that we both have a problem with comitology. I am glad that he concluded by saying that he is on our side if we adopt it as proposed – and I can tell him that we will. Where issues of this House’s fundamental rights, of democratic fundamental rights, and of right of codecision are concerned, it is good when Commission and Parliament pull together, especially in their dealing with the Council. The same can be said about the comitology procedure and the sunset clause. My colleague Mr Radwan will go into that in greater detail.
So what is MiFID – the Markets in Financial Instruments Directive – all about? Not everyone understands it. Firstly, it is intended to amend a Parliament and Council directive on markets in financial instruments. Secondly, it has to do with extending the deadlines for transposition. Why do we want to extend them? The reason is that the directive results in considerable changes for the participants in the market and for the national authorities, since transposition is dependent on the necessary technical measures being worked out and put into effect, the former of which is, unfortunately, only now being done, and the package of measures to implement the 17 provisions is due to be adopted only in 2006. The fact is that the implementing measures to be taken at Level 2 are being delayed, and they will actually only be completed at a time when MiFID ought already to have entered into force. What makes us favour the extension of the transposition deadlines is the fact that we are dealing here with what is termed the Lamfalussy procedure, and that the process has to be completed by means of comitology.
So what do we do now? What we do now is to extend, and for this reason, the transposition deadline, also keeping the old ISD directive in force until MiFID becomes effective, in other words until 1 November 2007. It follows that the changes we are making to the directive on markets in financial instruments are of form rather than of substance. The effect of these transposition deadlines is to prevent a legal vacuum. Alongside these outward adaptations to reality, though, we are also altering the comitology procedure within MiFID. Why is this so? I have to tell the Commissioner that I find his first objection incomprehensible. We are doing this because we want to adopt, in precisely the same form, the provisions on comitology that we agreed with the Council for the ‘Basel II’ directive on capital adequacy, which can be summed up in the word ‘sunset clause’. What that gives us is legal certainty, along with clarity about what we want.
The proposals we have received to date do not take account of this House’s legislative prerogatives, and it is right and proper that any agreement reached by us be extended to cover other directives dealing with the same subject matter. I therefore ask all the Members of this House, in the plenary vote tomorrow, to stick with the Committee’s resolution, for it will enable us not only to achieve a practical solution but also to strengthen this House’s hand.
. Mr President, Commissioner, there has already been frequent reference in this debate to the Lamfalussy procedure. One ought really to be grateful to the British Presidency, for the tenacity with which the British, whose country is regarded as the cradle of democracy – something to which Mr Karas has already alluded – have fought over a point already agreed on in the ‘Basel II’ directive by the Commission, the Council and Parliament is astounding.
If, though, you want to reinforce Parliament’s rights and campaign for that, you cannot but be grateful that every further action of this kind makes this House even more firmly united in the conviction that this is something about which we cannot give way.
The issue is that of how we handle the Lamfalussy procedure in future. There is also the question as to how seriously the Council is taking this. Had the British Presidency made even an attempt at doing something – perhaps with the aid of the ‘Friends of the Presidency’ – about sorting out the new inter-institutional agreement, and expended less energy on getting this through as it stood, we would be a good deal further ahead today. What I have to say to the Commission is this: we inserted a date into the ‘Basel II’ directive; that date was 1 April 2008, and until then this House will be backing the Lamfalussy procedure and comitology. We want to support it even after that date, but we do need agreement by then. Let me say, for the benefit of all those whom the news has not yet reached, that we will incorporate this sunset clause in all subsequent directives. When new proposals come from the Commission, we will not allow ourselves to be limited to considering only whether or not individual dates should be changed, but will instead claim the right to consider any directive that gets as far as this House in its entirety. We hope that the Commission will exert appropriate influence on the Council – indeed, we rely on it doing so. I am looking particularly to the Austrian presidency to secure us a solution that at last does justice to all the institutions and enable us to get back to doing our work properly.
. Mr President, Commissioner, with this report, we are in the first phase of the European Parliament’s return to this Investment Services Directive, which has since been renamed the MiFID Directive.
There is a procedural issue here: you are aware of the conditions in which the European Parliament accepted the Lamfalussy Process. There is a fundamental question: in what conditions will the principles we enacted at level 1 be upheld by the measures being prepared at level 2? Something tells me that, for the first time, the European Parliament, as a result of having examined the level 2 measures contained in this directive, will have the opportunity to exercise its rights in full, hence the importance that we give, in this text, to pointing out the conditions in which the European Parliament can, through the sunset clause and the right of call back, intervene again following the implementation of the level 2 measures.
I believe that we are right to examine these measures because, when we observe the manner in which the debate has unfolded, there is clearly, following the European Parliament’s adoption of the measures, a legal ‘creativity’ that requires us to be vigilant. As regards the timetable, in fact, we observe that what was initially just a deadline has become a transposition deadline and an enforcement deadline. In other areas, I believe that the overall balance in this directive between transparency and opening up to competition is a sufficiently serious matter for Parliament to use all the resources necessary to examine, in credible conditions, the proposals that will be made at level 2 by the Commission.
It is for this reason, Commissioner, that I hope to be able to take advantage of your spirit of openness towards this Parliament and of your willingness to engage in dialogue with it so that I might, at the time when this directive – which is a directive aimed at changing the timetable – is adopted, fully reassert Parliament’s rights in a procedure in which, quite frankly, Parliament’s intervention has always focused on the principles and has never led to an extension of the deadlines, although we can quite imagine the difficulties involved in the other levels intervening on such a complex issue.
Well, quite frankly, Commissioner, I can put your mind at ease: Parliament will indeed vote in favour of the proposed amendments, and I am delighted that you can, in these conditions, support them.
. The document under consideration is very important not only for the European financial market, but also for the European Parliament itself for two reasons. First, with this document Parliament makes it clear that it is able to respond promptly to the reasoned requests of market participants to review the terms of the coming into effect of the directive. Second, which is equally important, Parliament asserts the possibilities and the rights to waive certain provisions of the directive should it become evident that the chosen strategy does not meet the needs of the market. The directive is an umbrella instrument. In a way, it summarises all the achievements in the market and enforces its regulation; however, increased attention should perhaps be paid to the drafting of this specialised legislation.
Therefore, I would like to support the submitted proposal, but let me point out, on the other hand, that the present consideration has revealed significant flaws in the process of adoption of legal documents governing financial markets. We need to review the strategy for drafting these legal acts of the financial market: currently we frequently focus on technical details, while the real question here is about the process by which financial legal acts are approved. A number of options have been proposed, and yet none of them are adequate. Consider, for example, the changing of the deadline for the enforcement of a certain provision of the law even before it becomes operational. This means that during the preparatory stage market possibilities and needs were not properly considered. I would like to address the Commissioner on this point. He has been promising to reduce legal burden on the market, but I believe that this legal burden would abate provided we worked closer with market participants. We would then need fewer amendments to directives before they come into effect.
Mr President, the June List supports the proposal concerning the internal market’s four freedoms. The free movement of capital is fundamental to an efficient internal market. If all this is to operate satisfactorily, common regulations are required. These must be designed simply and must not undermine the possibility of institutional competition between the Member States. It is a good thing that the deadlines in this report should be extended, as this will facilitate the preparations in the run-up to the regulations’ entering into force. We shall therefore vote in favour of the report.
Parliament’s proposed changes state, however, that the European Parliament has requested that Parliament and the Council be given an equal role in supervising the way in which the Commission exercises its powers to implement the changes. Parliament is again trying to increase its own power at the expense of the Member States. The Commission must not be some kind of federal government, and it should in the first place be supervised by the Member States. As it is important that an acceptable compromise be reached with the Council, it is unfortunate that Parliament should have chosen in this way to put an intra-institutional power struggle into the mix. We shall therefore vote against Amendments 1, 2, 4 and 11.
Mr President, as has already been said, the MiFID (Markets in Financial Instruments Directive), previously known as the ISD (Investment Services Directive), is a major legislative programme for the internal capital market. The aim is to introduce a level playing field for different kinds of investment services, with top priority given to enhancing transparency before and after, to consumer protection and to the promotion of keen prices at maximum liquidity. In Europe, those instruments will allow us to make a huge stride in the direction of a better investment climate, which is desperately needed at the moment.
The complexity of the directive requires careful consultation with the different market operators, much of which work is done by supervisors under the watchful eye of the CESR (Committee of European Securities Regulators). The European Commission, with its limited manpower, cannot do this on its own. I am a big fan of this careful approach and of this considerable role for the supervisors. They are our main allies in the service of the public interest and in preventing us from being guided by a handful of large market operators or national markets that serve their own interests, which, sadly, was what did sometimes happen at the time when the groundwork for this dossier was being done.
The European Parliament has struck a balance between the different interests and must now ensure that this balance is kept. This means that we must be able to continue to play our role. That is why we demand that an important right in the context of checking comitology, namely the right of revocation, be upheld. The Commission has indicated on a number of occasions that it will support us in this, and so has the Council, albeit somewhat reluctantly, except that this point in the treaty was not corrected in the course of the debate that was held on the subject. Now that things have ground to a halt, there is no reason why that point should be put on ice as well.
Since the Lamfalussy procedure increasingly applies to financial market dossiers, Parliament’s right of revocation should, as a matter of urgency, be regulated structurally. This is not a prestige project or prestige fight. It really is about remaining involved in what we laid down in broad lines at level 1 and seeing them reflected at the implementation stage that we have delegated.
. Mr President, I want to thank all Members for their observations. It is clear that we all want MiFID to enter into force under the best possible conditions, and an extension of the transposition and implementation deadlines is necessary and justified. While the Commission considers that the amendments relating to comitology are legally inappropriate in this context, the Commission will accept them to allow an adoption of this proposal in a single reading.
I understand that this issue will come back and that you will continue to include these amendments in future proposals. I attach high importance to finding a solution and in no way do I want the sense of urgency to be lost. I will therefore continue to take an open approach to the amendments. They are an important political signal of the strongly felt and legitimate requests of this House. However, flagging a problem politically is not enough: we need to solve it.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
The next item is the report (A6-0382/2005) by Mrs Fourtou, on behalf of the Committee on Petitions, on the alleged abuse of the Valencian Land Law known as the LRAU and its effect on European citizens (Petitions 609/2003, 732/2003, 985/2002, 1112/2002, 107/2004 and others) [2004/2208(INI)].
. Mr President, Commissioner, ladies and gentlemen, over many years, the mild climate, the beautiful countryside, the low prices and the warmth and friendliness of the locals have encouraged thousands of Europeans to buy property in the Spanish region of Valencia.
In response to soaring demand and in order to discourage speculation, the Autonomous Government of Valencia adopted a land development law called the (LRAU) in 1994. The European Parliament has since received thousands of petitions against the application of precisely that law. The petitioners are complaining about improper encroachment, as they see it, on their property rights by urban amenity and land development projects. The criticisms relate both to the substance – legal, economic and environmental legitimacy of such projects – and to the form – poor information, lack of transparency, excessively short deadlines for lodging challenges and proposals, and too low a level of compensation. They feel powerless in the face of a situation that is highly complex, since it should be remembered that legal and political responsibility in this area is shared between the Spanish Government as regards land law, the autonomous community of Valencia as regards local legislation concerning planning rules, and the municipalities which, on the basis of both Spanish and regional legislation, implement the programmes which they deem legitimate.
In order to familiarise itself with the situation on the ground, the Committee on Petitions sent two delegations, one in 2004 and one in 2005, to gather information from the various parties involved. As rapporteur, I was in the second delegation, and I was very impressed by the number of petitioners and found not only what they said but also their trust in Europe’s response very moving. I also valued the attention paid to us by the Valencian authorities and their willingness to cooperate.
The Community of Valencia is aware of the problems, and is currently in the process of drafting a new law, called the (LUV), which will address the complaints raised by the petitioners. In a spirit of openness, the Valencian Government has also invited the European Parliament to put forward any suggestions it considers necessary.
Europe is often criticised for being remote from its citizens, and this is a good opportunity to show the opposite: the European Parliament, via its Committee on Petitions, is listening to the citizens. The problem, however, is that we cannot overstep our authority because we absolutely cannot give the citizens false hopes that will inevitably be dashed. With regard to the facts and Community competence, we therefore call on the European Commission to continue to ensure that the tendering procedure is followed and to monitor any breaches of the environmental directives. It already started to respond to our calls on 21 March, by opening infringement proceedings against the Kingdom of Spain for failure to comply with the directive on public procurement.
We have insisted to the regional government and to the municipalities that they should provide everyone affected by the LRAU with assistance enabling them to plan a possible process of rectification and compensation. We are calling for the environmental issues so crucial to the future of Europe to be taken into account in all projects.
I would like to thank my fellow Members who have shown such enthusiasm for this subject and who have improved my initial report, but I would remind them that we can only act within the bounds of our Community competences and that we have little room for manœuvre. Our response depends, and has depended, on our temperaments and on our commitments. Some tend to do a great deal, others not enough; I myself have tried to strike a happy medium, and it is in that spirit that the Group of the Alliance of Liberals and Democrats for Europe will table some amendments intended purely to refocus our efforts.
I am tempted to tell the European citizens affected by the LRAU that we have heard them, that we are appalled by the situation and that we are here not to judge, but to try to bring pressure to bear to ensure that they are all listened to and respected, and that, in the end, a fair and balanced solution will be found. I hope that this report will be successful, that the situation will ultimately be made fair for everyone and that the Committee on Petitions will once again be able to show that we are an important link in the chain of the relationship between the citizens and the European Parliament.
. Mr President, the rapporteur, Mrs Fourtou, and her fellow members of the Committee on Petitions have worked very hard on this report, an initiative from this House in response to thousands of petitions received by the committee. I would like to thank all those involved for their work and valuable contributions to this difficult and delicate debate. This is indeed of concern to many EU citizens, as shown by the number of petitions received.
Two fact-finding missions were sent to Valencia, which gave the committee members an opportunity to meet with representatives of all those concerned and to have a first-hand experience of the situation on the ground. You know better than anyone else the issues at stake.
Mrs Fourtou’s report touches upon a number of important topics which have attracted the political attention of this House. The Commission, within the limits of its competences, has looked into this matter mainly from an internal market perspective. In concrete terms we have analysed the public procurement dimension of the Spanish law. I shall concentrate on that.
The Commission takes the view that the approval of integrated action programmes under the Valencia Land Planning Law involves the award of public work and service contracts. Early in this process the Commission considered that the Valencia Land Planning Law raised questions with respect to EU public procurement legislation. Contracts were awarded without transparency or publication of notices in the EU Official Journal. There were no objective selection or award criteria, no appropriate price clauses, and no equality of opportunity for all those interested in the business opportunity. The Commission therefore decided to launch infringement proceedings against Spain on this issue and sent a letter of formal notice on 21 March 2005.
Since then, we have been working together with the relevant authorities to correct the defects that were detected with the application of the existing law. However, the draft new law that was submitted to my services does not correct all problems identified. In addition, the practical situation has not changed. Public authorities continue to award public contracts without following appropriate tendering procedures. In view of this lack of progress, in a few days I plan to send a letter to the competent authorities in Spain asking them to take appropriate measures to remedy the situation.
Reconciling planning requirements and procurement laws can be highly complex. However, this must not be an excuse for not applying the EU procurement rules. These rules bring benefits for public authorities, by increasing competition for public contracts and lowering the price of works, supplies and services. Therefore, you can count on my commitment to ensure that EU public procurement rules are respected, both in the letter and the practice, of whatever legislation is approved in the future.
Mrs Fourtou’s report also raised a number of other issues of concern, but as they fall outside the scope of Community competence, the Commission is not in a position to address them.
. – Mr President, as a member of the second European Parliament delegation which visited the Spanish authorities in Madrid and the regional and local authorities in the autonomous region of Valencia in June 2005 and met with groups of petitioners, I am obliged to state publicly that all the key players demonstrated an excellent willingness to cooperate with the MEPs and confirmed their understanding and concern for the legitimate, but not for the illegal claims of the citizens.
The rapporteur, Mrs Fourtou, has achieved a feat in drafting her report on behalf of the Committee on Petitions and has made masterly use of all her subtractive powers in order to retain the most fundamental elements which it makes sense to put forward in a report which the House is called to vote on, by adhering to the Rules of Procedure and her legal obligations and not exceeding them.
Unfortunately, when the Fourtou report was voted on in the Committee on Petitions, amendments were slipped into the text which touch on the principle of subsidiarity, together with complaints not accompanied by the relevant proof.
We therefore support the amendments by the rapporteur and her group deleting a number of details. These amendments restore the dignity of the non-legislative text which, of course, has no repercussions. Moreover, we too are trying in turn with our series of amendments to improve the unacceptably didactic and overbearing tone, especially of paragraphs 6 and 11, which are insulting to a Member State. The amendment to paragraph 11 in particular highlights the more general problem of excessive urbanisation of the shores of the Mediterranean in general and stresses the general nature of environmental protection.
As for recital Ι, our amendment corrects the vague tone of the text and recalls the infringement proceedings already exercised in accordance with Article 226 of the Treaty and European legislation, as you mentioned Commissioner, and this is why we call on everyone voting in favour of the report to vote in favour of these amendments. As to whether the honourable Members will vote in favour of the report, that is up to them.
. Mr President, I wish to begin by apologising for the absence of Mr Cashman, who is unable to take part in this debate this evening because of travel problems. He would have been leading for the PSE Group in this debate otherwise.
This report is extremely important for a number of reasons, because it seeks to demonstrate to the citizens of Valencia that this European Parliament is not only a law-making body – which of course it is – but also a voice of the people of Europe when their rights are threatened. I also wish to say that the PSE Group will not accept amendments to this report which seek to weaken it. The report is already a compromise report and is not as strong as I certainly would like it to be.
It is intolerable that residents of parts of Valencia face the fact that their property has been and may be expropriated by the local state with the consequent enrichment of developers. It is particularly important to insist on the application of directives which come under a Commission remit other than the internal market. I refer specifically to the 2001 directive which deals with strategic environmental impact assessments and the 2000 directive which deals with the prudent use and protection of water resources – all of which are the subject of this complaint. Indeed, it is also important that we should seek ways to press the Valencian Government to put a moratorium on new projects, pending the implementation of a satisfactory new law which meets the full requirements of the European Union.
It is also essential that citizens have the right of redress and that they are not kept in the dark as to proposals relating to their property, either when they are buying property or when they are in possession of it. It is not appropriate that any citizens should be unilaterally dispossessed of the property that they enjoy.
Let me refer to another issue. I am sure my colleague would not object to my drawing Commissioner McCreevy’s attention to the fact that last Friday 100 000 people in Ireland marched to express their anger at the Bolkestein directive for which he currently has responsibility. As he is in the Chamber tonight, I want him to appreciate that serious statement of concern by European citizens.
. Mr President, I congratulate my colleague Mrs Fourtou on her balanced report. We in the ALDE Group will support our own amendments, of course, but not other amendments that seek to weaken this report further.
This is about citizens’ rights. More importantly, perhaps, this is a right that goes to the centre of the European Union. Freedom of movement in the European Union has been a real success story, and when our citizens choose to exercise that right by living in – and often retiring to – another Member State, they deserve our protection and support. Many of them make the biggest financial investment they will ever make in their lives by purchasing real property.
That is what happened to citizens in one region of one Member State. They have come to us in their thousands to explain that something has gone disastrously wrong. The value of their property is being wiped out by a development control law that does not seem to be working. We have produced, I believe, a balanced report that will continue to put pressure on the authorities in Valencia.
There are three elements that we need to achieve. We need to make sure that you, Commissioner, continue to enforce EU law where you can; we need to make sure that those citizens who have come to us can benefit from some form of compensation or redress mechanism – and for that we must continue to exert pressure on the Spanish authorities.
I must also ask you this, Commissioner: we ask our citizens to move and live elsewhere, and we do not want to see this kind of scenario again. So, without interfering in Member States’ land law – which is their own affair – can we please look for some sort of advice, guidance and information for our fellow citizens who buy property in another Member State?
We do not want to see this again. We do not want to nanny our citizens, but we want to support them when they exercise the right to freedom of movement that is so precious to all of us.
. Mr President, we are dealing with a profoundly European issue, a question of rights: we cannot apply European legislation without dealing with the land-planning scandal in the Mediterranean. We cannot even apply the Treaty in relation to human rights, neither can we apply the directives on public contracts, the framework directive on water, the strategic environmental assessment directive, without dealing with what the President of the Higher Council of Colleges of Architects this very morning described as the land-planning horror: he said that the Mediterranean coast is bursting at the seams, that the territory is suffering from great overcrowding and an irreversible impact that will leave an excessively serious ecological mark.
We must put an end to this horror as soon as possible, which is violating people’s rights: thousands and thousands of people — the great majority are Valencians — are suffering as a result of this situation.
A sustainable environment is not compatible with this model. I believe that Europe must respond firmly and quickly to these infringements of European directives.
To this end, amongst all of us we have produced a report, thanks to two years of exemplary work by the Committee on Petitions, which unanimously adopted this report. Now, certain people who voted in favour in the Committee on Petitions want to spoil this report irreversibly. I do not believe that that is a very honest way to behave. I believe that the environmental interests of the citizens are more important than the interests of bricks and mortar, which want to cover the entire Mediterranean coast.
. Mr President, while we sympathise greatly with the citizens who find themselves in this invidious position, we in UKIP believe that the situation in Valencia over land grab is one which should have been dealt with by bilateral agreements between Spain and the individual countries concerned. Instead, I suspect the European Parliament is once again using a sledgehammer to miss the nut.
Town planning is a field that needs to remain at local level in order for the needs of local areas to fall on understanding ears. A centralised policy would compound, not ameliorate, the problem. We have seen that time and time again with so-called European projects. Let me remind you of a few examples.
Firstly, we have the common fisheries policy, with its seriously damaging quota system. Hailed as an environmental project, it has done near irreparable damage to fish stocks. A huge proportion of fish processing plants in the United Kingdom have been forced to close and local fishing economies have been devastated. And how can we talk about disasters without mentioning the CAP, which created wine lakes and butter mountains and is now giving Commissioner Mandelson as much of a headache as it is the farmers in the developing world? In essence, Chirac, by protecting the little French farmer, is holding the world to ransom. Instead of stabilising the prices of primary product markets, the EU is harming the very people it says it wishes to help.
The situation facing those non-Spanish nationals in Valencia, including many UK citizens, should be dealt with on a government-to-government basis. I lament the fact that the British Government has failed to reach a bilateral agreement with Spain on this issue. Instead, we see the EU octopus bureaucracy once again using private misfortune to plunder the sovereignty of Member States.
.   Mr President, I should like to start by expressing my wholehearted thanks to all those who played a part in this success story, the final chapter of which should be the adoption of the report. Above all, I am delighted that the petitioners placed their trust in the European Union and in the Committee on Petitions, which I have the honour of chairing. I am also very glad that the Ombudsman for the region of Valencia offered his assistance during the drafting of the report and during our successful search for a solution to this issue. Furthermore, I am delighted that the work carried out by the members of our mission, which visited the region in June, was so productive. This mission was led by Mr Cashman, the Vice-Chairman of the Committee on Petitions, and also included Mrs Fourtou, whom I should like to thank for having drafted the report. Other members included Mrs Panayotopoulos-Cassiotou, whom I should also like to thank, and the head of our Committee’s secretariat. The considerable amount of work that was carried out has borne fruit in the shape of this report.
The petitions, which were initially submitted by Charles Svoboda on behalf of the Valencia-based campaign, and by Mr and Mrs Schuckall and Mrs Perret, were subsequently signed by over 10 000 people. To begin with, one could have been forgiven for asking whether the petitions merited further scrutiny, but it soon became apparent that they did. The reason for this was not only because the principles of environmental protection and the rules for awarding public tenders had been violated, but above all because a fundamental human right had been infringed. By this I mean the right to property, and moreover the right to property of people whose circumstances were frequently very modest, and who wanted nothing more than to spend the rest of their lives in the small homes they had built for themselves.
The conversations we held with the petitioners, both during the fact-finding mission and during our meetings, revealed to us the full extent of the tragedy facing these individuals, who had had so much of their property taken away from them. The experiences of these people, who had discovered that they had been stripped of part of their possessions without their knowledge, and that their fundamental rights had been grossly violated, were truly appalling.
Our Committee adopted the Fourtou report unanimously, with only one abstention. This report was the outcome of a compromise, and of debates within the Committee on the amendments. I therefore believe that this report should now be adopted by the House without any amendments that could distort its meaning. Since it has already been adopted unanimously once, I would be very glad if the House were also to adopt it.
Ladies and gentlemen, our aim is that Valencia should adopt a new law. It has already promised to do so, which is a testimony to the effectiveness of Parliament’s work and that of its Committee. This law should take due account of human rights and of the rules on environmentally-related public tenders. Compensation for the injured parties is a further issue that needs addressing. We are therefore calling on the Valencian Government to keep detailed records on each individual case, and, where necessary, to offer appropriate compensation.
I hope that Commissioner McCreevy, who is here on behalf of the European Commission, will do his best to ensure that no further injustices take place, and that past wrongs are redressed.
Mr President, I must naturally begin by thanking Mrs Fourtou for producing this report, a report — as we have said — which has been the subject of much debate and work; let us not forget that this report ― as has also been said here ― has been given exceptional treatment in the Committee on Petitions: two parliamentary delegations have visited the Valencian Country to discuss and deal with this issue.
I believe, however, that this issue is being brought to an end today and also that, by means of this report, the Socialist land-planning model that existed in the Valencian Country, which the Socialists implemented when they were in government, is going to be called into question. Such are the consequences. I am therefore pleased that, as Mr Libicki said, from now on, as a result of this new report, which I imagine the European Parliament will approve, this Parliament is going to applaud, amongst other things, the initiative that the current Valencian Government should negotiate and draw up a new law that replaces the previous Socialist law.
In particular, I would like to stress that this new law, which will be drawn up and applied, will contain, amongst others, two fundamental points: firstly, that this new law will be approved in accordance with competences in the field of land-planning which fall exclusively to the Valencian Government, and, secondly, that the report also approves a series of recommendations so that the rule of law can deal with any complaints which, in application of the former LRAU, may have arisen or which may arise. In other words, all the rights of the citizens who have complained to this Committee on Petitions are now going to be safeguarded.
Mr President, ladies and gentlemen, I am sure that the proper solution will come with the disappearance of the LRAU created by the previous Socialist government, and I am convinced that the proper solution will be found through the application of the new law that the People’s Party Government of the Valencian Country intends to create.
Mr President, I would like firstly to thank Mrs Fourtou for the work she has done in the Committee. She has taken an open approach and we have been able to discuss many compromise amendments, and we also know that she has had a difficult job to do, because this is an issue in relation to which you cannot imagine the number of different interests at play and hence the pressure we face.
I would like to make it clear that, firstly, thousands of European citizens have lived in the Valencian Country for decades, millions visit us every year and that these people are happy to live in our Community and are happy with the high-quality services which they generally receive in their daily lives. We are therefore talking about a welcoming Country. The majority of people there and those who want to come feel that it is a fortunate thing to be able to share their lives with us.
It should also be noted that the majority can resolve their problems properly before the courts and be dealt with by certain local authorities in many places. But many people’s problems are not resolved, and we are currently faced with huge numbers of people whose problems persist. I am therefore dismayed about the fact that, over the last three years, complaints about land-planning abuses have increased very considerably.
As a European citizen, born and resident in the Valencian Country, I sincerely regret that we need to hold this debate, but we must remember that, if this is the case, it is due to the fact that the complaints presented in this Parliament have been from thousands of European citizens who feel themselves to be victims of land-planning abuses. I wish to state clearly that we are facing an exceptional situation in Spain and in the rest of Europe, which, we should remember, has led to formal protests by seventeen European Union ambassadors.
Other Spanish regions have laws similar to the LRAU; the head of the Autonomous Secretariat for Land-Planning and the Environment came here to say that that law was very good. Despite having similar laws, they have clearly never had a problem of this scale.
I would therefore like to say to you that it is right that we should deal with the citizens’ concerns, I believe that the authorities wanted the delegation that went there to make proposals, and I believe that that is what the Committee has done. I believe that we must demand respect for the citizens in the face of economic groups with immense power, and against which the citizens often have little defence. I believe that we have the power to make a contribution to what Mr Iturgaiz suggested: not to have to repeat this debate and to be able to put an end to this situation. If we do not promote these solutions now, it is clear that in the future, unfortunately, we will have to face this problem all over again.
As I said, as a citizen of the Valencian Country, I want these problems to be resolved and for the incompetence of a regional government not to spoil our image, as is happening in the eyes of many European citizens, because our Community does not deserve that.
Mr President, please allow me first of all to congratulate the rapporteur, Mrs Fourtou, on the work she has done, while regretting that that work was then altered during the final process of approving certain amendments, thus undermining what was originally a reasonable report.
In the end, what we are being presented with today, ladies and gentlemen, is a mixture of irresponsible populism on the part of Members who wish to satisfy their fellow citizens resident in Spain at any cost and on the part of Spanish Members who have decided to play local or regional politics in the European Parliament — from one side and from the other: you have just seen a demonstration of this.
That combination of two kinds of irresponsible populism leads to aberrations such as those which may be voted for here if this text is not modified. It is sad to see the European Parliament turned into a regional legislator, entirely distorting the principle of subsidiarity and telling an Autonomous Community what it must do, how it must do it, how it must legislate, when it can grant planning permission and under what conditions.
I understand and agree with the criticisms of this law, unquestionably, and I naturally agree with the criticisms of its application by the Valencian Government — of the law and of its application.
The European Parliament, however, ladies and gentlemen, is not the Sanctuary of Lourdes, to which people can resort when all hope has run out everywhere else. This is a serious institution and all that is achieved by bringing a resolution of this kind here is to create a false image to the citizens, since resolutions are approved that will be entirely sterile, because it is in the Valencian Parliament that this issue will be resolved, and this creates a reputation which in no way enhances the work of this House nor increases the respect that we are asking the citizens to feel for our work.
I therefore entirely agree with the criticisms of the land-planning situation in Valencia: the criticisms of the law and the criticisms of the government. Dealing with it in this House is like protesting here about delays on the London underground. I do not believe that the European Parliament is the proper place to do this and what we are doing, by approving a document like this, is distorting the institutional system itself.
Mr President, I am not intending with my speech to express any sort of disrespect to the autonomy of the Valencian Country. In any case, I believe that its autonomy is insufficient considering the real need of this area of the Catalan Countries.
Having said this, I believe that it is necessary to introduce a requirement for a common European vision regarding territorial planning and environment protection. It is my assumption that real estate speculators take advantage of the feeble nature of Valencian autonomy. This is a breeding ground for large-scale corruption. A consensus is necessary in the EU in order to avoid policies that threaten rational European planning and the environment. States, regions and autonomous communities should play a role in the definition of this consensus. The failure to move towards this goal will cause areas such as the Valencian Country and the Balearic Islands, where construction is the main economic activity, to see their whole territories jeopardised. It is already a major anomaly that the building sector is the main profitable activity in our part of the world. Not putting an end to this will mean that certain business groups will become richer, bringing about massive social, environmental and economic troubles in the near future.
Mr President, Commissioner, let me say at the very outset that this matter was the subject of a report, as long ago as May 2004, by the Committee on Petitions, in which grave violations of human rights and infringements of Community law were illustrated by reference to actual cases.
In June of this year, a delegation from this House went on an information-gathering trip to Valencia, where they interviewed various parties, members of the public, and residents in the region, as well as representatives of the regional governments and of the constitutional court.
We must bear in mind the fact that current land law in Spain accords landowners 90% of the building rights and that it is a peculiar characteristic of the law under consideration – the law on the expropriation of land – that it compels owners to hand over 10% of their land, without compensation, to any local body with a plan to develop it. We must also be aware that many owners have sustained real detriment as a result of these development processes, and that some planned developments have had devastating effects on the environment and the ecological balance of many coastal areas and especially on the future prospects for water supply, which is something else about which the European Union is concerned.
I am, then, very glad to learn that the Region of Valencia has revised this law and has already produced a new one to replace it. We must take care to ensure that the law includes, above all, an unambiguous definition of what is meant by ‘public interest’, in order to obviate, beyond all doubt, the overwhelming likelihood of the ‘public interest’ defence for expropriations being deployed to benefit private rather than public interests.
There must also be binding criteria for the calculation of compensation for expropriations, and these must be founded upon standards and principles recognised in the case law of the ECJ and the European Court of Human Rights. This is, however, a special case, and this House must be careful not to raise the public’s hopes too high, since they may, in the event, prove impossible to fulfil.
Mr President, I would like to make two preliminary points before getting into the issue in question.
Firstly, the complaints we are discussing here are directed at a legitimate law, approved by a regional parliament in accordance with its competences and not invalidated by the Constitutional Court.
Secondly, the judgments that we are issuing in no sense relate to illegal acts: Spain is a country with guarantees, with an open legal system, which culminates in the European Courts, and it falls to them to make moral judgments according the clear principle of criminal law of
I understand the considerations that Mr Guardans has expressed and I would not have tolerated an encroachment of the competences either of the regional Parliament or of the national Parliament or the Spanish courts.
It does fall to this Parliament and Mrs Fourtou has done this with unrivalled elegance to deal with the citizens’ petitions and to make recommendations; recommendations, incidentally, that the current government of the Valencian Country have taken up with great generosity and intelligence.
What this Parliament cannot do is try to take over the job of land-planning that is the responsibility of the regional authorities, which is the impression I got from the speech – in English I believe – by my compatriot Joan i Marí.
Secondly, a moratorium cannot be established either, because that falls to the regional Parliament.
Thirdly, this Parliament cannot establish compensation: an administrative authority cannot pay compensation without a judicial judgment or an administrative resolution without being guilty of the misappropriation of funds.
Finally, this Parliament is not the place, as Mr Guardans has said quite rightly — and I address this to Mr Calabuig — for a political trial.
Mr Calabuig has not said that the law that we are discussing was decided upon by the Socialist majority to which he belongs, and not by the majority to which I belong. Secondly, he has not said that he is the author of an amendment that states that the petitions focus on the last three years, a period during which Mr Camps’ government has been in power; the petitions come from a long time before that and his politically-inspired intention is for the regional government to be blamed, because it is that government — so far with little success, by the way, and long may that continue — that he wants to bring down.
In this regard I agree with Mr Guardans: it is not proper, it is not morally correct, to use this Parliament to blacken the name of a Community, of a legitimately elected Parliament and of a government supported by the citizens.
. Mr President, I wish to thank Members for their comments. The sheer number of people who have supported the petitions covered by Mrs Fourtou’s report demonstrates that the application of the LRAU law in Valencia is raising problems.
As I indicated at the beginning of this debate, most of the problems encountered fall outside the scope of Community law. While the Commission understands the concerns raised, it is not in a position to provide a solution.
Where problems of compatibility with Community law are identified, the Commission will not fail to act and will take the necessary steps aimed at rectifying the situation. This is the case for public procurement aspects of the LRAU law. We have identified a number of problems in this area, and infringement proceedings against Spain were opened. We are pursuing these procedures with a view to ensuring a correct application of Community procurement legislation.
Colleagues in various departments of the Commission have looked at the report covering areas such as environmental policy, justice and home affairs, consumer policy and regional policy. It would be wrong to raise expectations that, in these areas, the enforcement of Community law will offer the petitioners a solution to the problems they have encountered.
The debate is closed.
The vote will take place tomorrow at 12 noon.
For more than two years, the European Parliament has received tens of thousands of petitions from European citizens, including many Dutch people, about the misuse of a law on urbanisation projects (LRAU) in the Valencia region. That law entitles project developers to take land from house owners illegitimately, with the latter receiving very little, or no, compensation, only to be expected to cough up again for the construction of roads, sewage and street lights.
Fortunately, Parliament has addressed this problem and will, tomorrow, be voting on the report on it by the Liberal Member Mrs Fourtou. In so doing, it will be urging Valencia to improve the law – a process that was set in motion after a visit by a European inquiry committee – and to set up a procedure for assessing the situation of house owners on a case-by-case basis, including compensatory measures.
I have, on previous occasions, spoken with Dutch people in the region and I am pleased that the urgency of the situation is finally being recognised. It is a good thing that Valencia has, at Europe’s request, started to review the law, but those words will now also need to be translated into action to prevent more owners from being treated unfairly.
The right to property is a fundamental right. Property owners in Valencia have had their property and land confiscated on a massive scale and built on by often unscrupulous property developers and local authorities, acting with the connivance of the Valencian authorities under the terms of the LRAU. Petitions to the European Parliament and two fact-finding missions attest to this fact.
This is totally unacceptable in a free society.
There should be a moratorium on all current and planned urbanisation projects in the region until new legislation which fully respects property rights is adopted by the Valencian Parliament. For those that have lost land and property to development by Valencian authorities a new law should establish as a matter of urgency a legal administrative structure with the power to review development plans and to assess proper compensation for victims.
Property owners who have lost out through collusion between property developers and the local authorities in Valencia must be properly compensated.
While I welcome the Valencian authorities reviewing the policy of land appropriation, there is still a need for justice for citizens who have already lost land and property.
The next item is the recommendation for second reading (A6-0343/2005), on behalf of the Committee on Industry, Research and Industry, on the Council common position for adopting a directive of the European Parliament and of the Council on energy end-use efficiency and energy services and repealing Council Directive 93/76/EEC (10721/3/2005 – C6-0298/2005 – 2003/0300(COD)) (Rapporteur: Mrs Rothe).
. Mr President, ladies and gentlemen, Commissioner, I am glad that we will, tomorrow, be adopting the directive on energy end-use efficiency and energy services. That is not a matter of doubt now that the compromises reached with the Council seem certain to be supported by all the groups in this House.
I would like to extend the warmest of thanks to all the shadow rapporteurs and to those who assisted us, cooperation with all of whom was excellent and certainly made an essential contribution to our achieving a result. While this result is less than what the Commission proposed and certainly far less than what Parliament sought at first reading, I do assert that it is a credible one. It requires the Member States, over a period of nine years, to make energy savings of at least 9%, which is less than the 11.5% that Parliament was asking for. It is also the case that these targets – contrary to what both the Commission and Parliament wanted – are not binding. Even so, I think we were right not to let this stand in the way of an agreement.
Although we have not been able to agree on binding targets, the directive does contain specific requirements for action at the national level. With effect from mid-2007, the Member States will be required to draw up, on a regular basis, that is to say initially every four years and thereafter every three, energy efficiency action plans, which they must then send to Brussels. These action plans shall contain the Member States’ planned measures to achieve the targets, which might well include projects to renovate buildings, the promotion of energy-efficient equipment or of energy audits, car-free days and major educational and information campaigns. These action plans are to lay particular stress on the public sector, to which the directive gives an exemplary role. The intended result of this directive is the establishment, by means of indicators and benchmarks, of new energy efficiency standards throughout Europe.
There is enormous potential for us to make savings, and it really is high time that we made better use of it. Between 20% and 30% of our present energy consumption could be cut without our sustaining any economic losses whatever; that amount is equivalent to the energy consumed by six Member States, namely Austria, Belgium, Denmark, Finland, Greece and the Netherlands taken together. At a time when energy prices are high, it is incomprehensible that better use is not being made of this potential, and another remarkable thing about this is that it was very difficult to achieve this result, with a number of Member States being unwilling to go any further.
This directive can and must usher in a real drive for energy efficiency. Where demand for energy is concerned, there is considerable ground for us to make up. While there are some Member States – Denmark is one of them – that have exemplary energy saving policies with binding targets, there are others that will have to start virtually from square one. The directive also aims to create a real market for energy services, which would be offered by distributors and vendors of energy as well as by independent service providers. The new European legislation will also have the important effect of affording consumers greater transparency, with, for example, energy meters tailored as closely as possible to the individual’s needs, and a regular account of consumption that makes it possible to compare one’s own consumption with that of a control group.
Commissioner Piebalgs deserves a great deal of congratulation for declaring energy efficiency to be his priority. This directive is a vitally important element in any strategy to that end. What matters now is that it be transposed and implemented, and I hope that the Commission will cast a critical eye over the Member States to ensure that this really is done in a satisfactory manner.
. Mr President, I agree with the rapporteur on the importance of this directive. For me, it is an umbrella directive for all that is being done and should be done on energy efficiency.
Parliament made significant progress on this directive at first reading. Now, at second reading, the rapporteur, Mrs Rothe, and the shadow rapporteurs have continued to improve the proposals. They have further developed a number of essential elements in the common position and have successfully negotiated a package of compromise amendments which will reshape and improve the proposal even further.
Regarding the question of targets, I, like most of you, regret that a compromise has only been possible without binding targets, but the final version of the amendments introduces a number of binding measures, which strongly compensates for the loss of binding targets. While the targets are now indicative, Member States must still commit to adopting and aiming to achieve national energy savings targets, and to taking cost-effective measures designed to achieve these targets. Moreover, impacts of the measures taken to meet the targets will be quantified using a harmonised measurement system. Member States will also have to plan their measures and report their results in national Energy Efficiency Action Plans. These will be assessed by the Commission, and for the Commission, this is an acceptable construction.
We would like to assure Parliament that the mandate given to the Commission to develop a system of benchmarks, top-down indicators and bottom-up measurements, will be used wisely and effectively.
For the public sector, there is no separate target in the compromise, but a number of binding measures. Member States must publish mandatory public procurement guidelines for energy efficiency improvement. Furthermore, they must select and use a number of public procurement requirements.
While the Commission would have preferred a separate public sector target, we feel that these elements, and the requirement to include the public sector in the national action plans, will compensate for the lack of a separate target. Article 13 on metering and informative billing of energy consumption has also been improved compared to the common position.
The reporting requirements for Member States and the Commission in Article 14 have been strengthened and these, together with the measurement system, will make Member States’ achievements quantifiable and visible. Although this activity will put an increased burden on the Commission, we welcome the challenge. I can promise Parliament an adequate internal allocation of resources for this task.
To conclude, I have on earlier occasions said that energy efficiency is one of the main priorities of this Commission. That will remain so throughout our mandate period. This new directive is expected to be a valuable tool for achieving that goal. I would like to thank Parliament for that and assure it that the tool will be used as effectively as possible.
Last but not least, I would like to thank the rapporteur, Mrs Rothe, and the shadow rapporteurs for their commitment, their very constructive cooperation and hard work in reaching an agreement at second reading.
. Mr President, at this point in time it is necessary for the European Union to take immediate measures to improve energy efficiency. We must therefore take pleasure from the fact that we have been able to reach an agreement amongst the institutions which has the majority support of this House. Within this context, I would like to congratulate our rapporteur, Mrs Mechtild Rothe, on her magnificent work and the other shadow rapporteurs on their constructive attitude throughout the procedure.
This directive is intended to promote the development of an energy services market which, although it is already in existence, is not sufficiently well known to the final customers. We are presenting options that do not require additional investments, such as energy savings contracts, the amount of which is paid with the equivalent of the energy bill saved following the alterations.
This directive also attempts to influence the consumer habits of the citizens. In this respect, it is the appropriate approach to take in order to provide them with detailed information about their real consumption and savings potential, if certain measures are taken, such as the use of intelligent meters.
In relation to the public sector, we must stress the exemplary role that the Member States must play by including energy efficiency criteria for public contracts. Over the first nine years they will draw up three energy efficiency action plans, which will detail the measures taken and the future objectives.
Mr President, I would like to end by reiterating that our group is entirely satisfied with this agreement, since we believe that realistic objectives, accompanied by economically viable and technically possible measures, are the ideal formula for achieving positive results.
. Mr President, ladies and gentlemen, I wish to congratulate my colleague, Mrs Mechtild Rothe, on an excellent report. She has done much excellent work and we in our group strongly support her.
Europe, which actually invests in energy use efficiency, is once again an example for other continents to follow. We are setting an example to the rest of the world, because serious and effective measures need to be taken, with climate change threatening us all.
The target 1% per annum in additional savings will be tough. In my country, for example, it will be thought impossible as a goal to be achieved every year unless the initial energy-effective situation we already have is taken into consideration. It is obviously unfair that some of the energy savings work that has already been actively carried out should be ignored just because it has been carried out too early, so to speak. It is therefore reasonable not to punish those who have already invested in efficiency before leaving it too late. Moreover, in my country we already refer to guidelines for energy-efficient public procurement and buildings.
Fortunately, then, the Kyoto negotiations may be continued on the basis of the outcome of the Montreal Summit. May we work effectively in negotiations, as they will not succeed just with the help of technology: people, leaders and politicians will also be needed.
. Mr President, my group is supporting the second reading compromise with the Council because it represents a step in the right direction, even though it does not go quite as far as we would have liked. In particular we were disappointed that the target for energy-efficiency savings has been set at only 9% over 9 years, instead of the 11.5% proposed by Parliament at first reading. We would also have liked the targets to be binding, but it is good that the compromise at least lays down certain mandatory actions, including public procurement requirements and the introduction of energy-efficiency action plans, which will be used to measure Member States’ progress towards the energy-saving targets.
I would like to say a particular word about the metering and billing proposals in Article 13. These are essential because they establish the fundamental principle that consumers have a right to information about how much energy they are using. It is only when people have such knowledge that they can start to adapt their behaviour and choose energy-saving options. I am very pleased that the compromise text requires electricity and gas customers to be provided with individual meters that accurately reflect their actual energy consumption and give information on the time of use.
The text also includes a requirement for information on energy use and cost to be provided with customers’ bills and crucially it requires billing to be provided on the basis of actual consumption, not estimated consumption, and to be frequent enough to enable people to work out for themselves how to be more energy efficient. Now that bills will have to be based on actual consumption, utility companies will no longer be able to issue estimated bill after estimated bill, which has led to widespread debt problems.
I believe this directive marks the start of a new era in which across Europe we will all become much wiser about the way we use energy and I hope the House will support the compromise wholeheartedly. I thank the rapporteur, Mrs Rothe, very much indeed for all the work she has put in to get this agreement.
. Mr President, of all Europe’s energy sources, energy efficiency is the most important, and the fastest and cheapest way to achieve our Kyoto targets; not only that, but it also gives us a chance to invest in Europe and create jobs, rather than handing over money to foreign countries or to the Arab world in return for oil and gas. This directive not only brings the day closer when we can develop this potential, but also complements the opening-up of Europe’s gas and electricity markets. Alongside competition in the production and sale of electricity and gas, this directive will make for more vigorous competition in relation to investments in energy-saving technologies, in what are called ‘negawatts’. Particularly to small and medium-sized enterprises, this market is potentially worth billions.
What is good about this directive? One good thing in it is the concept of national action plans, the first of which has to be submitted by June 2007, after which the Commission will have six months in which to suggest any improvements that it thinks necessary. After three years, an assessment or evaluation will be carried out, and the next plan will then be drawn up, which will incorporate the lessons learned, not only from the successes and failures of one national plan, but those learned from the successes and failures of 25 or 27 of them. That means that we, in Europe, can really get serious about saving energy.
We should not, however, harbour any illusions about this: when debate turns to energy efficiency, it is often the case that people invoke a general consensus – one that I, however, do not believe actually exists. The real reason why the big energy companies, like RWE and E.ON, fought this directive tooth and nail behind the scenes in the Commission, in this House and in the Council, right up to the very end, is that the prospect of a market in the saving of energy terrifies them. It is for that reason that these companies, aided by their sympathisers in parliaments and governments, have seen to it that none of the targets are binding. While I do regret this, I have not yet given up hope that all of them – particularly, in future, the members of the national parliaments – are capable of learning and will imitate the Danish model: a binding 1.7% is what we need in the other countries too.
Mr President, Commissioner, ladies and gentlemen, the energy issue is a global issue.
For Europe, that means guaranteeing security of supply, an area in which we are too dependent on third countries. We need to address the massive increase in costs, which will have repercussions on the Union’s economy, and to reduce the environmental impact and greenhouse gas emissions with the aim of meeting the Kyoto targets. To do this, concerted efforts at European level can no longer be put off, and the first line of defence is to focus on energy saving and energy efficiency.
The directive is not as forceful as we might have hoped; the compromise is far from being perfect and there are no binding targets, only indicative ones.
The target of 1% per year over nine years is far short of the recognised potential savings, which exceed 30%. The public sector will not have more stringent requirements, as Parliament had requested. The transport sector is only marginally affected by the directive.
Nevertheless, the decision to endorse the compromise reflects more general thinking. The directive can create incentives aimed at immediately reducing energy demand. It has been accepted that there is a need for more transparent energy billing systems, which can help users to adopt an energy-saving approach.
The information contained in the energy efficiency action plan can act as an incentive to make the Member States behave properly, particularly if the review system can guarantee that the results will be evaluated on the basis of bottom-up calculation models.
The hope is that the directive might contribute to creating a real energy services market, guaranteeing equal opportunities and quality in terms of services through the use of targeted incentives.
A decisive political decision in favour of technologies that increase energy efficiency is crucial to give fresh impetus to innovation and European competitiveness, that is to say, to make this directive an effective instrument for fulfilling the Lisbon Strategy. What we are talking about is a means of investing resources to create new jobs, instead of continuing to pay out to the large oil companies.
I take this opportunity to thank the rapporteur, Mrs Rothe, and all of the shadow rapporteurs for this successful outcome.
Mr President, ladies and gentlemen, I think it is terrific that we have achieved a compromise that has improved the situation as it was. While it is true to say that energy efficiency is a most important instrument for solving Europe’s energy problem, it is not the only means to that end. Finding the right ways in which to do this is something that needs to be worked at, and that has been achieved outstandingly well in the compromise reached between first and second readings. For that I wish to extend warm thanks to Mrs Rothe.
This compromise has managed to take a more realistic view of things, to take differences seriously and to refrain from imposing the same targets on everyone. It is very important that we should take seriously the differences in the Member States, the options and differences in the various areas, fields and markets, and so I am very glad that the benchmark approach has been adopted and that the Commission has been mandated to further develop it in order to take the various motivations into account.
There is a need for incentives to foster transparency, and a need for less cumbersome bureaucracy, since data for many areas is already available, along with market-oriented thinking, since the suppliers of energy-efficient equipment would then have a sales pitch and a vested interest in the markets for energy-efficient products in the individual states becoming more like each other rather than drifting further apart. The ability to compare sales figures in each market segment with those of the previous year would then equip them with a readily usable instrument.
The energy efficiency sector affords us a massive opportunity to work towards what is, in principle, a shared goal. We can now try to move this process forward in another way, and perhaps even faster, in that we rely on the self-interest of the parties involved, treating each as individuals rather than adopting a ‘one size fits all’ approach. It is for that reason that I hope we can end up achieving better results than we might have done with requirements imposed by a central authority.
Firstly I would like to congratulate our rapporteur for the excellent work. It is no mean achievement to work out around fifty compromises with the Council and the five different factions of Parliament. In view of the forward-looking and very positive results, I would like to indicate that this draft is only the first step in enhancing energy consumption efficiency. This is something that we should not forget when we start addressing the financing issues of the implementation. In Hungary there are 800 000 prefabricated flats, where heating constitutes 54% of the household running costs. The individual modernisation of these flats is an absolute necessity if we want to improve energy efficiency. This would cost in excess of 40 000 euros per flat, with a payback period of 25 years. In view of the low financing capacity of the population and local governments, the Hungarian state has started a large scale, long term refurbishment project of prefabricated flats. Basically this means that the state advances the funds required for the modernisation work to the consumers, and the population repays them from their energy savings. We spent 15 million euros on this project in 2004, and 32 million euros in 2005. It will be very important to remember, when we work on the 2007-2013 budget of the European Union, that in order to reach the important energy efficiency targets stipulated in the currently debated draft, more than half a million, mostly modest households will need financial assistance from the European Union in Hungary only. Thank you for your attention, on their behalf, too.
– Climate change poses a threat both to the people of the world and to the environment. At the same time Europe is becoming increasingly dependent on imported fossil fuels, and this has a serious impact on its energy security. For this reason the European Union is wrestling with two major challenges in the area of energy: how to reduce its dependence on imports, and how to reduce emissions of greenhouse gases in line with the commitments of the Kyoto Protocol as well as after its expiry. In both cases we can make use of the as yet unexploited possibility of efficient energy use.
In formulating the directive on energy end-use efficiency we had the choice of two approaches. The first approach would have involved opting for slightly more ambitious indicative targets, and the second for less ambitious, very realistically attainable binding targets. I take the view, however, that the current proposal contains a combination of the two approaches – indicative as well as very realistic targets.
I would like them to be a little more ambitious. It makes sense to me that we should set ourselves binding targets. I also believe that targets set higher for the public sector would set a good example for the private sector.
I am well aware, however, that current European reality has a somewhat bitter aftertaste – we are neither able or skilful enough to reach agreements, and we have no support for our work. We must therefore be especially careful to define the targets in such a way that they can be fulfilled. Only in this case can the directive encourage individual countries and people to implement appropriate measures. People’s confidence in the rationality contained in the substance of Europe’s legal system must be improved, while the directive must also serve to improve the reputation of the European Union.
The proposal that Member States draw up three reports on efficient energy use, and that the fulfilment of commitments be closely monitored, will require more work and impose a greater administrative burden. Yet it is only this kind of approach that is responsible, serious and able to produce appropriate results.
Commissioner, I welcome the goal that you have chosen as the most important in this term, and I support the directive on energy end-use efficiency. I believe that this very directive is a prime example of how joint European action can yield added value, and not simply in financial terms. Transparent operations, continuous exchange of information and the formulation of good practices in this field throughout Europe are indeed essential if the targets are to be met.
. Mr President, over the past few months energy issues have grabbed the headlines. We have seen the debate on the north European gas pipeline. We have also had headlines on the transit agreement between Ukraine and Russia concerning gas supplies. There has been an accident at a depot storing oil products near London. These issues usually grab the headlines. Energy efficiency is now attracting attention but has not yet made the front page.
However, there are indirect indications that the policies the European Parliament and the Member States are pursuing are producing results. I shall mention just two examples that are encouraging. Firstly, China has started to use the target approach: it aims to decrease its energy intensity by 20% by 2010. That is not a huge step, but it is the same target-based approach. It is ambitious, but perhaps it could be even more ambitious.
Secondly, I am encouraged by the reaction of the OPEC countries on the oil price forecast for the near future. They forecast strong growth in consumption in the United States and China. They have avoided mentioning Europe. So, from their point of view, Europe is doing reasonably well. However, we must not be complacent. This directive is really necessary.
I would also like to make a few comments on what has been said. I am really grateful to both representatives from the new Member States, Mrs Herczog and Mr Jordan Cizelj, because the biggest difficulty we had in the Council was with the new Member States. That was paradoxical because the issue had been seen as perhaps an obstacle to growth. In fact, it is the opposite: it gives a chance for growth. I will continue to explain to the new Member States that they do not in fact need to consume a lot of energy per capita, and can even now gain the benefits.
I agree with Mr Reul that this is a huge opportunity, and we should use it. I agree with Mr Guidoni that perhaps we could be more ambitious in the air transport sector, but it is there in the directive, and this will also provide an opportunity to deal with energy efficiency in that sector.
Concerning the Danish example, I believe that, in this directive, all other Member States will follow because the suspicion will not be there. I think that industry will discover that its profits will not decrease because of energy efficiency being in place – indeed, perhaps the opposite, as it provides new chances for growth in that sector as well.
I believe that metering and billing are important because transparency will make a real difference to the consumer. We need to change not only the approach of the supplier but that of the consumer. That could be done through clear, transparent and correct information. Only then will the consumer start to change. The directive also takes into account the initial situation on energy efficiency. We will not punish the countries that started earlier. They could use this for achieving the target. But at the same time, I think that, with the development of new technologies, there will be a huge opportunity for energy savings and energy efficiency even in the most progressive countries. The strange thing is that the country that had been supporting mandatory targets was Denmark – from which, in other circumstances, we could have expected bigger opposition – and the countries that have done most in terms of end-use potential said that they had no particular difficulties with mandatory targets. So, by doing, you learn something.
I think that the energy services market is extremely important. It gives opportunities not only for energy efficiency, but for employment and growth in the Union.
With this recommendation amending the text of the common position, we are very close to finalising the legislative process on the energy end-use efficiency and energy services proposal. I am pleased to confirm that the Commission can accept the outcome of the compromise between Parliament and the Council.
I would like to invite Parliament now to support the compromise package which reflects important changes that the rapporteur, together with the shadow rapporteurs, has achieved during a long and difficult process. Although, given the challenge to Parliament and also the Council, it was not so long, it was a very difficult compromise. But, at the end of the day, there were very fruitful negotiations, and I think the proposal, as it stands now, is perhaps even better than the initial proposal.
I would again like to thank the rapporteurs for this achievement. Now we need to deliver from the Commission side and also from the Member States’ side.
The debate is closed.
The vote will take place on Tuesday.
The next item is the report by Pier Luigi Bersani, on behalf of the Committee on Economic and Monetary Affairs, on taxation of undertakings in the European Union: a common consolidated corporate tax base (2005/2120(INI)) (A6-0386/2005).
Mr President, ladies and gentlemen, a very important and positive discussion on this report took place in committee, and for this I should like first of all to thank all my colleagues.
The reasons for suggesting the introduction of a common consolidated corporate tax base for businesses operating in various EU countries concern the removal of the obstacles hindering the completion of the internal market, and are inspired by the Lisbon Strategy.
There are two reasons in particular. The first relates to the need to simplify and reduce the management and administrative costs for businesses, which are today faced with 25 different tax bases. As a consequence of this measure, they will instead be able to pay their tax burden more easily, and will also receive encouragement to invest and to work in a European, and not exclusively national, dimension.
The second reason relates to transparency, because harmonisation of the tax bases will make any kind of opportunistic behaviour more difficult, insofar as a common tax base – while in no way interfering in the tax rates set by the various Member States – will at last make the various tax rates fully understandable and comparable.
These two reasons, which are fully acknowledged by experts and company representatives whose opinions we sought while drafting the report, have convinced a very large number of the committee’s members.
This is, however, a very difficult undertaking from both a political and a technical point of view. The political difficulties are due to the fact that a certain number of countries – albeit a smaller number than a few years ago – express difficulties with, and opposition to, tackling taxation matters, even though, in this instance, it is not a matter of tax rates. The main technical difficulties lie in identifying a common base of indicators with the aim of progressing to a common tax base.
The Commission has already been working along these lines for some time and has set up the technical groups. With this report, we want to show our appreciation for the work done by the Commission, by giving it encouragement, by spurring it on and by providing a number of suggestions. The purpose and commitment of the committee’s members has been to encourage Parliament to voice its opinion loud and clear, something that I hope is possible, even though this will obviously entail some sacrifices and self-control from the political groups.
Fiscal matters are very problematic. It is no secret that the positions of the various groups and the various Member States are very far apart. That is why in committee we drew up some possible compromise ideas that might focus attention on the core aspect of the issue, that is to say the common consolidated corporate tax base, without entering into the broader area of tax competition or convergence, which remains open and which has not been addressed here. This approach has enabled us to draft a practical report and to provide a number of useful and specific suggestions.
The report calls for a regulation to be drafted and points out the subject-matter that should be included. It also provides for the possible use of enhanced cooperation in the event of a unanimous agreement not being reached, and suggests a gradual approach to the introduction of the – initially optional – common tax base, with a medium-term assessment to consider the practicality of making it compulsory at a later date.
The subject we are presenting therefore has clear boundaries, but it is nonetheless an important subject that I hope can involve a large majority of Parliament. For this reason, and even though I can also see a number of my own opinions in certain of the additional amendments tabled, I believe that it is crucial, both in this debate and in the vote in Parliament, to maintain the profile of the report – a balance achieved in committee – which I believe is invaluable to the success of this initiative.
. Mr President, I am pleased to contribute to this debate on company taxation. I read with great interest the report from the Committee on Economic and Monetary Affairs and I participated in an extremely interesting hearing which the committee held recently on the subject.
I am particularly pleased that the draft report is so supportive of the current Commission company taxation policy and I should like to congratulate the rapporteur, Mr Bersani, on this thorough piece of work. The draft report includes an excellent summary of the current situation as regards the taxation of companies in the internal market. Its conclusions are very similar to those of the Commission.
The main objective of a common consolidated corporate tax base is to remove the remaining tax obstacles to the proper functioning of the internal market. These obstacles were catalogued by the Commission in its company tax report in 2001, and the Commission’s response was to promote the introduction in the longer term of a comprehensive solution: a common consolidated corporate tax base.
This project has recently been given additional support during the review of the Lisbon Strategy. To achieve the Lisbon goals – growth, jobs, competitiveness and investment – and to promote administrative simplification and cost reductions, we need appropriate tax policies. In my opinion, the common consolidated corporate tax base will go a long way in providing the EU with the tools it needs to progress.
In October the Commission adopted a communication that outlined the base on which taxation and customs policies could contribute to the Lisbon Strategy. One such measure is to present a Community legislative measure for the common consolidated corporate tax base by 2008. I know that it is an ambitious timetable, but I understand that you are proposing an even more ambitious one for 2007.
I am pleased that Mr Bersani’s report is so supportive of some of the more radical elements of the common consolidated corporate tax base, such as consolidation and the sharing of the consolidated tax base between individual Member States. I am equally pleased that the report supports the Commission’s position that the new tax base should be optional for companies and that the report avoids the trap of becoming involved in tax rates. Our current work is directed at the tax base and does not touch upon the tax rate.
As you know, not all Member States are currently enthusiastic supporters of the common consolidated corporate tax base. Our aim, however, is to have a proposal for all 25 Member States, so your report will be an important additional tool for the Commission to use in future debate on the subject as we attempt to persuade the current dissenters.
. Mr President, ladies and gentlemen, I will start by thanking Mr Bersani for his cooperation in drawing up the report. What has come into being really is a compromise, and that is something I want to emphasise, since there are of course other opinions represented in our group, and I can tell the Commissioner that resistance to this policy at European level comes not only from the Member States but also from among the ranks of our group, that of the European People’s Party.
There is resistance not only to the single tax base for businesses, but also to the idea of a single corporation tax in Europe, which keeps on resurfacing in this particular debate.
So where do I, speaking as the shadow rapporteur for the Group of the European People’s Party (Christian Democrats) and European Democrats, think there will be particular problems? I believe that if you start by talking about the tax base, it is virtually inevitable that you will end up next discussing the Member States’ tax rates, and that is something we will have nothing to do with. If we are to harmonise the tax base, we must be aware of the fact that we are, by so doing, obliged to make a deep incursion into the nation states’ tax-raising competences, and we want nothing to do with that either. If a tax base for European enterprises is to be created, it has to be borne in mind that businesses – DAX companies, for example – are even now operating in accordance with international accounting standards, and that is something that we have to accept. If, Commissioner, we are to make tax policy at the European level, we have to be aware of the fact that that is not far removed from competence in tax policy as described in the European Communities Treaty. That is something that needs to be borne in mind.
Finally, the fact that the European Court of Justice is due, tomorrow, to hand down a judgment in the case of Marks [amp] Spencer, cannot do other than emphasise the obvious truth that the case law of the Court of Justice in Luxembourg is now extending ever wider the influence of Brussels. That is something else of which this debate should take account, and I want to stress that we would be mistaken to allow the European Union’s common system of law to become a community founded on laws made by judges – something that I, for one, would regard as unacceptable.
. Mr President, Commissioner Kovács, ladies and gentlemen, taxes on undertakings in the Union affect the operation of the internal market, the competitiveness of European companies and tax relations amongst the Member States. It is crucial to the launch of the Lisbon Strategy and the achievement of its growth and employment objectives.
The application of twenty-five different taxes on companies creates obstacles to cross-border activities, reduces the efficiency of companies, over-burdening them with greater costs, and causes many fiscal problems for the Member States, as well as greater complexity in the fight against fraud and tax evasion, dealing with double taxation and relations between groups with a presence in different Member States.
The diverse nature of the existing regulations prevents the economic coordination of the States in this field, encourages companies to seek to profit through fiscal optimisation practices, which may affect equal conditions in terms of competition amongst companies, and creates legal uncertainties, which is leading to increasing recourse to the legal system.
I would like to congratulate the rapporteur, Mr Bersani, on having dealt with all of these aspects in his report with balance and rigour, achieving a significant degree of consensus within the Committee on Economic and Monetary Affairs. The creation of a legal framework that establishes a common consolidated tax base for Community undertakings is an essential instrument for dealing with the problems raised. It will provide transparency with a view to carrying out homogenous comparisons between States and promoting their coordination in the field of tax in accordance with the approved integrated guidelines for relaunching the Lisbon Strategy.
The report is ambitious. Its aim is the first fiscal harmonisation in the field of direct taxation, calls upon the Commission to present a legislative proposal between now and 2007 and tries to put an end to the damaging lack of legislative progress in this field. Achieving a common tax base has great value in itself, quite apart from being essential to further progress.
For all of these reasons, we support the report fully and we believe Parliament’s broad support to be a very positive thing so that there can be no doubt about our will to make progress on this historic milestone.
. Lately, we have increasingly been paying attention to tax policy, despite it being more of a national policy issue. Unfortunately, such discussions are limited to the examination of individual taxes and not the assessment of the aggregate impact of each tax type upon the economy. The purpose of the profits tax is to promote supply, or, as it is often put, entrepreneurship. These characteristics vary from country to country and depend on a number of factors, such as traditions, education and historical experience. Thus, it is obvious that different degrees of effort are needed to promote entrepreneurship in different countries, and, therefore, different rates of tax on profits must be applied.
My group will not approve the amendments proposing, in one way or another, to achieve the equalisation of rates of tax on profits. Nevertheless, we support the proposals in the report of Mr Bersani to develop a common tax base calculation and enforcement procedure. We believe that the introduction of the common tax base will, first of all, allow greater exploitation of the single market advantages, and, secondly, will enable the talents of businessmen to be manifested not only in their countries, but also in the entire European Union. This will also contribute to the development of an entrepreneurial tradition and make it easier to meet the challenges of globalisation. What causes the concern then? There are two issues that are of concern and should probably be further considered in our legislative activities. First, ways to prevent unfair competition, where small enterprises use the wider tax base of their home countries, while larger enterprises operating in several countries will be able to opt for the most favourable tax base among those countries. Second, how to distribute tax revenues on profits between individual countries when an enterprise operates in several countries and uses a uniform profit tax calculation.
. Mr President, ladies and gentlemen, I see the arrival, as a topic on our order of business, of the topic of the Europe-wide harmonisation of business taxation. The co-existence side by side within the EU, of 25 different tax systems, with marked differences not only in terms of the tax rates levied, but also of the manner in which profit is calculated, has, over the past ten years, led to one result above all others, in that the share of business tax in the funding of public budgets is on the way down, and a growing proportion of the tax burden is placed on the person who earns ordinary wages for working for someone else, or on the consumer, the latter of which is the worst possible solution in terms of its impact on society and on economic growth. It is in this way that big multinationals in particular are given every opportunity to minimise their tax burden. Transfer pricing and the shifting of losses are just two of their favourite ways of making sure that profits appear in the accounts at the precise place where the taxman is least inclined to stick his hand in.
Quite apart from this sort of fiscal dumping, the co-existence of tax systems has prompted a competitive approach to cutting tax rates. The average corporation tax rate, for example, fell by a total of 15 percentage points across the old EU from the end of the 1980s onwards. One demonstration of the fact that these cuts are not by any means nominal is to be found in a long-term study by the University of Mannheim, according to which the amount of tax effectively paid by the 50 biggest European conglomerates fell from 36% in 1988 to a mere 31% in 2000, which means that billions of euros in public revenue have been given away and wasted. Bizarrely enough, the European leader of the tax dumping pack – particularly where company taxes are concerned – is neither an Eastern European state nor Ireland, but the Federal Republic of Germany, supposedly a high-tax country, where a tax reform forced through by the former Schröder Government – which justified its action by reference to fiscal competition across Europe – brought corporation tax yield to an utter standstill. Only the harmonisation of taxes across Europe can put a stop to this lunacy, which sees companies making enormous profits while taking less and less of a part in funding the community as a whole and people on average and low incomes – and, via taxes on consumption, even pensioners and the unemployed – ending up having to make good the shortfall.
I do not, however, believe that it is enough to harmonise the tax base. What we need, as a matter of urgency, is a Europe-wide minimum tax rate for company profits of at least 40%, and on a broad tax base. Tax dumping is omnipresent, and this is the only way to stop it in its tracks.
. Mr President, one of the principles of good taxation is certainty, both of the bases of assessment and the tax rate. Yet the only certainty about the proposals to harmonise the base for company tax is that they create uncertainty.
If the negotiations follow the pattern of development of the European company statute, for instance, it will be decades before we have a settled position. Continuing changes in tax rates and tax rules and the prospect of future changes are bad for business. In this report, as in early Commission reports on this subject, it is accepted as a matter of faith that the single market must be pursued without question, with the elusive level playing field as the means to achieve it.
If we are to harmonise the base for corporate tax, why insist that tax rates should not be harmonised too? It does not make sense. Like Mr Konrad, I suspect that uniform rates are on the future agenda, despite the denials. There is much to be gained from simplifying tax rules in the individual Member States, particularly the older ones, but this has to be a matter for those Member States. If the Member States see a need for cross-border cooperation on tax matters, this too should be their concern and not that of the Commission or the European Court of Justice.
My recommendation is leave it alone. Then the countries that prosper and attract investment will be those with the lowest tax rates and those with the simplest and least bureaucratic methods of assessment and collection. If taxation is to be made more business friendly, this will be at the initiative of the individual Member States and driven by market forces. I fear that coercion by the European Union is the wrong way to achieve tax reform.
Mr President, it is quite clear to me that the Commission’s proposal is indisputably an assault upon taxation as an exclusive competence of Member States. A common tax base would inexorably lead to common tax rates. By the stealth of this proposal, it is clear that Brussels aspires to replace the nation state as the deciding authority on company taxation.
National control of corporation tax has been a key weapon in the arsenal of many countries in fighting for international investment. Estonia, with its growth economy, well illustrates the point, as does the experience of the Republic of Ireland. Thus, harmonisation of tax would rob Member States of the right to adjust their tax regimes to suit their own needs and would bestow across Europe yet another stultifying one-size-fits-all suppression of national initiative. For economic growth, independence and freedom of action are essential with more, not less, national flexibility. For example, corporation tax in my area of Northern Ireland should be radically reduced as a means of stimulating investment, thereby moving us away from over-dependence on the public sector.
Mr President, Commissioner, the subject of our debate today is a single base for taxation, something that is, in principle, surely to be welcomed, certainly from the point of view of small and medium-sized businesses and particularly in terms of making life in a single internal market easier for them.
We cannot always draw a strict distinction between the tax base on the one hand and the tax rate on the other, as the tax base has undoubted effects on the classification of taxes and on the internal balances, and that is something that certainly has to be borne in mind when considering the Commission’s next steps. We do not want some sort of approximation of the various tax systems introduced through the back door, and I think the Commission has a vested interest in that not happening if it is to make headway with the Member States.
Finally, I want to say – and I am speaking on behalf of my group when I say this – that we are, without doubt, in favour of fiscal competition. You need only imagine what would happen if we were to lock the 25 European finance ministers in a room and let them out only when the white smoke had appeared and they had agreed on tax harmonisation; if we were to do that, we would be turning Europe into a high-tax region, and that is not what we want.
Before I sit down, there is just one other point I would like to make, and it is in the form of a question, namely: how do we arrive at a single tax base? The answer invariably given to that is that we should draw on the international accounting systems. I do not propose to address the question of whether these systems are good or bad or of how they are implemented, but it is, in any case, a process on which European policy-making has scarcely any influence. It is all the more extraordinary that politicians should recommend this system as a guide to how to bring in a single tax base. If this were to be done – and I warn this House, the Council, and the Commission against it – it would mean that policy-makers would have capitulated and surrendered essential competences in this area, and that cannot be the road down which we go.
Mr President, Commissioner, I welcome the Commission’s proposal and the proposal in the Bersani report for the introduction of a common base for company tax. It leads to more transparency, which benefits our economy and employment.
It has to be said, though, the Marks [amp] Spencer dossier, to which reference has already been made, will, whether we like it or not, very quickly lead to the debate turning to tax harmonisation. I would therefore like to draw Members’ attention to the amendments that I, together with some forty fellow Members, have tabled, not with a view to harmonising taxes, but in order to introduce a minimum company tax rate. This amendment allows for fiscal competition between the Member States, but one that is fair, not least to enterprises. It ensures that sufficient funds are raised to finance our social model and that sufficient funds are left for the government to finance such things as corporate infrastructure.
I would, in this connection, like to quote the Hungarian Social Affairs Minister, Kinga Göncz, who takes the view that ever-lower taxes do not fit in the European social model and imperil the social protection funds. Despite the short-term benefits that they bring, it is possible that they will soon cause us to run out of the funds needed to guarantee prosperity and to implement the social model, and this is something we want to avoid. We already have minimum capital gains tax, and we want minimum corporate tax tomorrow.
Mr President, Commissioner, I would like to begin by clarifying what we are talking about, because, on the basis of a speech by Commissioner McCreevy, it seems to me that his ideas do not coincide with those of Mr Kovács, within the Commission itself, and of course do not coincide with those of this Parliament, not even with regard to the subject of the discussion.
What we are talking about now is establishing common rules for defining the tax base. We are not talking about harmonising or approximating tax rates, which will remain in the hands of the Member States.
Having clarified that, why am I in favour of consolidating the tax base and why do I approve and applaud the report by Mr Bersani? Firstly, because I believe in an internal market that works. And in order for an internal market to work, companies that operate throughout the market, multinational companies, cannot be subject to twenty-five different rules when it comes to defining what is taxable income and what is deductible spending.
Secondly, because I am in favour of the European citizen, and the European citizen who wishes to invest his or her savings in a company will be able to judge the assets of companies with more clarity if they are all defined according to the same rules.
Thirdly, because I do not like tax fraud, and I believe that by consolidating the tax base we will be able to eliminate transfer pricing and the location of company operations in those countries that are most permissive in terms of not taking account of an item of spending or being able to deduct an operation.
Finally, because if we say here that we advocate fiscal competition amongst the Member States, competition will be cleaner, more transparent and, if I may say so, more brutal, if the different States apply different rates — the rates they want to apply — to homogenous realities. Because that will be the only way to calculate it
I would like to end with a warning, Mr President: if we do not do it, as we have done in the case of the code of conduct, the Court of Justice will do it, to the shame of this Parliament.
Mr President, I hope that Parliament, when it votes on Mr Bersani’s excellent report, will give you its strong support for the discussions before you, Commissioner, be it in the Council or within the College of Commissioners itself. I am aware of how much progress we have made since this matter has been up for discussion and I know that you are considering enhanced cooperation procedures. Let us hope that we will not be forced to go down that route. But we think that your approach to this subject and your desire to make real progress are very positive signs.
My second comment would be that taxation can influence the internal market, and all those here who spend their whole time telling us to make the internal market work better should concern themselves with the fact that excessive tax competition can have a fundamental impact, particularly in terms of cross-border effects, on the operation of the internal market.
In a way, this report presents us with a paradox: I hope that we can reach agreement on the Bersani report, but it nevertheless conceals some differences of opinion. Whether you support tax competition or harmonisation of tax rates, we all need this harmonisation of the tax bases.
So, let us take this first step together, in the knowledge that - as we saw during the expert hearings - there is still much to be done regarding tax rates and that thinking in terms of a range does not completely rule out any competition. It simply enables us to create healthy, viable conditions for the internal market, in line with the objectives of the Lisbon Strategy.
Mr President, in large measure I am pleased to support Mr Bersani’s report. He has been very helpful in agreeing compromises with us in the PPE-DE Group.
I will, however, support a couple of group amendments to delete the last clause of recital I – regarding unfair tax competition – and paragraph 2, also regarding tax competition. This proposal has nothing to do with harmonising tax rates. I want there to be competition between Member States in terms of rates of tax. However, I believe that a common base for corporate tax will be in the interests of competition between Member States and to the benefit of enterprises in the European single market. Only with a common tax base will it be possible to compare the relative fiscal advantage of locating or investing in a particular Member State rather than another. It will put pressure on Member States to provide an attractive tax environment for our businesses and to be efficient and careful in their public spending and budgeting.
Some finance ministers might complain that it could limit their ability to provide particular incentives, for example for research and development. I would consider these to be consistent with a common tax base so long as they are fully transparent. They would be no different from varying general rates of corporate tax and should be permitted within clear and simple rules.
I would ask the Commissioner to confirm that such clear and transparent tax incentives would still be permitted under any proposals he brings forward. With that clear understanding, I am pleased to support and congratulate Mr Bersani on his report.
Mr President, one consequence of the lack of a single strategy for tax is that the standard of the state’s welfare provision at the heart of Europe can no longer be maintained, and this is becoming more and more the prime cause for jobs being moved elsewhere and lost to us. Harmonising the regulations in trade and tax law relating to the calculation of profits must now be given high priority. Nowadays, even tax experts can get no overview of what businesses that operate across national borders are actually doing. The tax bases must be harmonised; the business tax systems must not only be harmonised but must also become transparent and comparable, and fiscal giveaways and special enterprise zones, which have lost any connection with fiscal competition, must become things of the past. The Council can no longer look on from the political grandstand while we cope with the unhealthy distortions of competition that result, to an ever-increasing extent, from its fiscal policies. One could just about cope with what Ireland is doing, but Ireland multiplied ten- or twelve-fold would be too much; who, Commissioner, is to foot the bill for this – the workers?
Mr President, there is a misunderstanding in this Chamber if it is believed that it is high tax rates that provide social protection. That is not the case. It is growing investment, new jobs and high and increasing tax income that creates social protection.
The European country that has some of the highest corporation tax rates of all, Germany, receives less tax income in relation to the national economy than, for example, Slovakia, which has a low rate of corporation tax but a flat tax rate. It is not the countries with the low tax rates – which obtain new investment and new jobs – that threaten social protection. I believe that, in a Europe in which we have 20 million unemployed, there is reason to be self-critical about the way in which our policy has operated.
The fact of the matter is that a tax system that is clear, transparent and predictable creates good basic conditions for investment and new jobs. We see this in countries that have the highest growth rates in the European economy. Having a common tax base and a common method for calculating tax does not mean harmonising taxes. On the contrary, it is good that each country be able to choose the level of corporation tax that best suits that country’s basic conditions.
It is good that we should have competition. Transparency is also very much to be desired, so that we see which countries in reality have the high tax rates and which the low ones. It is not the case that some of the new Member States are dumping their tax, as the former German Chancellor, Gerhard Schröder, said they were. On the contrary, it is those countries that have lots of loopholes and variable and unpredictable tax systems that make things difficult for small enterprises and that prevent new investment. I therefore support this report and congratulate Mr Bersani on a good piece of work.
Mr President, as the last of the speakers of the Socialist Group in the European Parliament, I should obviously like to join in congratulating Mr Bersani on his report, but I should also like to thank a number of shadow rapporteurs and members of the Group of the Alliance of Liberals and Democrats for Europe and of the Group of the European People’s Party (Christian Democrats) and European Democrats for the way in which they have handled this issue. I should also like to join Mr García-Margallo y Marfil in saying that I am pleased that it is Commissioner Kovács who will be handling this dossier, rather than his fellow-Commissioner Mr McCreevy, who paid us a recent visit.
Direct taxes, as we have noticed in this debate, are a subject that stirs up huge emotions and controversy, and it has always been very difficult for this House to reach common positions in that area, not least in the previous part-session. Even so, I have a feeling that we will succeed this time and I hope that Commissioner Kovács, will also succeed in reaching agreement with the Council or at any rate with a large number of Member States. I am pleased that common sense will prevail over ideological sabre rattling.
Common sense also obliges me to consider the modest role that the European Union plays in this. I want to dissociate myself completely from the comment that was made earlier, among others of the kind, about Brussels taking power away from the Member States. I think it is quite simply necessary in this area to guarantee an internal market and a level playing field and to ensure that these are not disrupted, along with the simplicity and certainty that will allow enterprises to operate in the European Union.
It is not without reason that the call for this common consolidated foundation originates from the entrepreneurial ; it comes, without exception, from companies, including UNICE and the Round Table. This has nothing to do with seizing power at European level. It is simply about accommodating the wishes of industry.
I think it is important to consider what the win-win situation can be. If everyone is clear what foundations we are working from, then enterprises will have a smaller administrative burden and governments will not need to compete for rates indiscriminately. Many of the new countries enjoy low tax rates, while also basing them very broadly. I therefore think that the solution to this process of harmonising the tax base lies in bringing rates much closer together than they are at present, and we need that kind of transparency. The discussion as to what will happen subsequently, also about possible minimum rates or forks or whatever, will not be held until later. For now, it is crucial to make this first step, and I can tell Commissioner Kovács that he can count on our support.
Mr President, first of all let me say that it seems there is no more a case for harmonising corporate tax rates or bases than there is for harmonising property taxes, wealth taxes or capital gains tax. Firstly, a common consolidated tax base cuts across national sovereignty and subsidiarity. Secondly, the Commission maintains that it is not trying to harmonise tax rates, but how is it possible to separate the issue of tax base from the issue of tax rate? Would the harmonisation of the base not lead to a harmonisation of the rate?
Some colleagues may have confused harmonisation of the tax base with the harmonisation of company accounts and requirements for transparency between companies and their accounts. This is erroneous. Accounts can, of course, be harmonised, but harmonised accounts can then be adjusted for tax purposes in Member States and that is an issue for Member States.
Thirdly, the European Commission’s proposal for corporate tax harmonisation is based on the assumption that harmful tax competition results in a shift in taxation away from taxes on mobile capital and towards taxes on comparatively immobile labour and that this development is harmful for employment and ordinary EU citizens. This assumption is open to question in my view. Whilst there has been a downward trend in corporate tax rates in some Member States, this has been accompanied by both a widening of corporate tax bases and an improvement in the underlying company profitability. In my own country, for example, the lower tax rate has meant a multiplication of the tax take. We went up from EUR 385 million in 1996 to a EUR 5 707 million take in 2004.
Finally, let us not forget that the Lisbon Agenda is about making the EU the most competitive economy in the world by 2015. Paving the way for minimum tax rates or corporate tax plans will not prevent companies from looking outside the EU for more competitive rates.
–It is widely accepted that the current state of the EU economy is in part due to the fundamental problem of a lack of competitiveness in comparison with advanced countries such as the United States. Tax competition has a considerable effect on the state of the European economy, and this is currently reflected most noticeably in the low economic growth recorded by some of the older and larger Member States, as against the more rapid growth of the majority of new Member States that are implementing vigorous structural reforms, including tax reforms.
The lack of political will for implementing structural reforms is often brushed over by accusing new Member States of tax dumping and then claiming a need to address any imbalance by harmonising direct taxes. This debate on corporate tax base harmonisation is a consequence of such efforts.
The argument that tax base harmonisation will have no impact on tax rates and therefore no direct impact on tax competition is not entirely correct. The tax base and tax rate are to some extent interrelated, depending on the breadth of the harmonised tax base and the scope of exclusions and deductibles. For instance, taking the present German model as the basis, Slovakia would be forced under current circumstances to increase its tax rate in order to maintain current tax inflows.
On the other hand, I understand the argument that tax base harmonisation should lead to greater transparency among the individual systems in the European Union, providing for simpler comparison between individual countries. A reduction in transaction costs for businesses and in the number of court disputes would also constitute considerable advantages.
Commissioner, I believe that the European Commission should consider carefully all of these arguments in respect of the tax base harmonisation proposal in order to maintain an appropriate degree of tax competition between Member States as a necessary prerequisite for increasing the overall competitiveness of the European Union.
. Mr President, I have listened to the House’s debate with great interest and I am impressed not only by its knowledge but also by its enthusiasm for and interest in the subject. As I said earlier, I am pleased that the draft report is so supportive of Commission policy on the common consolidated corporate tax base.
I should like to comment on the proposed amendments. Mr Konrad’s proposals do not pose any problem for the Commission, so we support them. However, the Commission does not support the amendments that deal with a possible minimum tax rate and the common consolidated corporate tax base as an instrument for bringing tax rates more closely together. The Commission has no intention of limiting fair competition and harmonising the tax base. It just wants to increase the transparency of the tax burden. Tax rates should remain within the competence of the Member States. If we were to favour a minimum rate, I suspect we would lose valuable support from both Member States and business, which will, after all, be the major beneficiaries of a common consolidated corporate tax base. As they benefit, so will consumers through the general economic benefits.
I appreciate the amendment concerning research and development and acknowledge that this is an important subject. Nevertheless, it is not an amendment that the Commission would welcome, as the fiscal treatment of research and development is just one of the issues that we will be discussing as part of our work. I believe it would be wrong to highlight it in this way.
I will say no more at this stage. I welcome the European Parliament’s interest in the subject and I look forward to learning the outcome of the vote on the report.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
The next item is the report (A6-0366/2005) by Mrs Roure, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a decision of the European Parliament and the Council on the European Year of Equal Opportunities for All (2007) – Towards a Just Society [COM(2005)0225 – C6-0178/2005 – 2005/0107(COD)].
. Mr President, the European Union can be proud of its achievements in the field of non-discrimination, which place it amongst the most advanced regions in the world in this respect. In 2000, we adopted two key directives: one which outlaws racial discrimination, and another that bans direct and indirect discrimination in employment on the grounds of religion or belief, disability, age or sexual orientation. However, legislation alone is not enough to counter discrimination effectively. Many Member States are falling behind with their transposition schedules, and where national legislation complies with the European directives, it is unfamiliar to the general public and not properly implemented.
The Commission has therefore proposed, inter alia, to declare 2007 the European Year of Equal Opportunities for All. It is intended to make the public aware of the benefits of a just society that offers everybody the same opportunities, irrespective of sex, ethnic or racial origin, religion or belief, capacity, age or sexual orientation. It will highlight the benefits of diversity as a source of social and economic vitality, which Europe must acknowledge and make use of. This diversity enriches the social fabric of Europe and is a vital component of its economic prosperity.
The discussions and activities during the year will be organised around three main topics. Firstly, the right to equality and protection against discrimination. A key element will be to make the general public aware of the fact that equal treatment does not necessarily mean identical treatment, but that, sometimes, different treatment is required in different situations. Secondly, recognition of the positive contribution that everybody, whatever their personal characteristics, makes to society. The aim will be to make the public aware of the rewards and advantages accruing in Europe through diversity. Thirdly, better representation in society of disadvantaged groups: a debate will be initiated on ways to rectify the under-representation and under-participation of certain groups in society. Fourthly, respect and tolerance and among the various communities that make up European society.
Civil society and the social partners will be fully involved in implementing the European Year. One of the key principles of implementing the Year will be that activities will be decentralised at Member State level. To get this message across effectively, the Year must be implemented as closely as possible to the citizens. Finally, it must be ensured that, during the Year and in all the Member States, equal importance is attached to all the grounds for discrimination set out under Article 13 of the Treaty, namely discrimination based on sex, ethnic or racial origin, religion or beliefs, disability, age or sexual orientation.
. Mr President, there are no institutional barriers separating one group from another, and there is nothing to prevent anyone from demonstrating their worth and being rewarded for it. Specific systems, in the form of examinations and competitions leading to qualifications, have been set up to assess the aptitude of each individual. Access to the highest offices is, in principle, open to all, without distinction.
However, although people are equal in the eyes of the law, they are not always equal in reality. At the very least, we do not seem to have achieved equality of opportunity. Despite a few examples of spectacular social advancement, cited with particular smugness given that they are such exceptional cases, people do not have equal chances of success, and a society that does not allow all its members to demonstrate their capabilities harbours the seeds of serious frustrations and tensions. Neither effectiveness nor justice benefit from this state of affairs.
If that is indeed the situation, around two centuries after the publication of the Declaration on the Rights of Man, we need to understand why. Should we conclude that we have no prospect of success? Are our democratic principles merely a mirage, an ideal that recedes as fast as we can approach it? We refuse to accept this.
It is true that inequalities tend to mount up. The children of poor families are, on average, less likely to reach a high level of education. People with a poor level of education are less likely to achieve a high social standing or to have a well-paid career. The number of women in high-level positions, of whatever kind, is still very limited, if not infinitesimal. Power still remains, in general, the privilege of men. Disabled people still do not have the right to a proper place in our societies. Homosexuals still suffer discrimination far too often, and some still consider this to be a normal state of affairs. Many men, women and children are left by the wayside because of their skin colour or ethnic origin.
Do we have the right to put up with this situation? Do we have the right to conclude that nothing can be done to bring reality closer to the democratic ideal? The obstacles may seem huge, an inherent part of society itself. But denying their existence will not help us to overcome them. We need to face the facts and condemn them. For example, discrimination often forces people into unskilled labour and insecure jobs that almost always provide poor pay and therefore a poor standard of living.
People suffering such discrimination find it very difficult to access decent accommodation and healthcare. They have virtually no chance of promotion via continuing vocational training, and they have few leisure opportunities.
Under such conditions, their children’s education is mortgaged right from the start. They are deprived of the material conditions, relationships and emotional environment that they need in order to plan their lives. And there is a considerable risk that they will end up in the same situation as their parents.
In short, one disadvantage engenders another. Someone who suffers from one aspect of the effects of social inequality is at serious risk of suffering from other aspects. Although we can intuitively recognise this phenomenon of the accumulation of disadvantages, it has not yet been extensively studied.
I would therefore like to call on the Council and the Commission to make a firm commitment to combat all forms of discrimination in all countries of the Union, particularly as part of the Year of Equal Opportunities for All.
We want you to make a firm commitment, Commissioner. We listened to what you had to say just now. We were happy with it, but you will understand that we will be keeping a close eye on how it is put into practice, and I will conclude by reminding you that, on 28 August 1963, in Washington, in his famous speech ‘I have a dream’, Martin Luther King evocatively expressed the hope, the dream of a world of freedom and justice for all. ‘I have a dream’, he said, ‘that my four little children will one day live in a nation where they will not be judged by the colour of their skin but by the content of their character’.
Let us have a common dream that, by the end of the decade, we will finally have a Union without discrimination, a Union that gives every child a chance. Let us have a common dream, Commissioner.
Mr President, ladies and gentlemen, I would like to start by thanking Mrs Roure for her work on this report. The European Union has made a commitment to promoting basic rights and equal opportunities for all. We have some of the most comprehensive anti-discrimination legislation in the world. But ask yourself this: are our fellow citizens aware of the European anti-discrimination directives? Do they know that all the Member States are obliged to transpose those directives into their national legislation? Unfortunately, I think the answer is no. That is why the initiative of launching the European Year of Equal Opportunities for All is a very constructive one.
A media event on this scale is an effective method of increasing awareness and providing information. Equality of opportunity is a policy involving specific measures that aim to help the disadvantaged by establishing fair access to rights, goods and services. For equality to become a reality, we need to combat all types of discrimination. Every day, men and women suffer discrimination when they try to access jobs and services, particularly due to their sex, their origin or their religion. That is unacceptable, and we cannot continue to tolerate such practices.
The activities that the EU will support in 2007 and the awareness and demonstration campaigns are a step in the right direction. It is also vital to have a real political will for this, and all the Member States must join forces, without exception. Full implementation of our anti-discrimination legislation therefore remains a top priority. It is distressing to see that certain Member States have been condemned for not having correctly transposed the European directives in this field.
Tomorrow, Parliament must send a strong message to our fellow citizens by adopting this report by a large majority. The fight against discrimination is not just fought by the left or by the right. It is fought by men and women of conviction with a common objective: fighting for respect for human rights and, more specifically, against discrimination of all kinds.
The key message of the European Parliament in response to the proposal of the Commission is to fight against all forms of discrimination, and this is why I am particularly pleased to congratulate Mrs Martine Roure on this report. I would like to emphasise that the equality of opportunities – as the first human right formulated by the European Union – is a horizontal area stretching across all sectors. Therefore the enforcement of equal opportunities cannot be of utmost priority for Parliament only, but also for the EU, and for all government bodies of the Member States. I particularly welcome that President Borrell has set up the high-level Committee on Equal Opportunities, and I am proud to work as one of its members. I would like to call attention to a recently published important work of the Committee, which mentions the benefits arising from applying the principles of diversity when a workplace interviews and employs its workforce. Workplaces that implement such a policy, companies that take into account cultural diversity are more competitive in the long term, and in some cases also experience increased efficiency in the short or medium term. Therefore equal opportunities are not an obstacle to the increase of economic competitiveness, but act as a strengthening factor. I would also like to stress the individual responsibility of Member States in preparing for the Year of Equal Opportunities, and would like to propose a number of initiatives myself. I have organised the first public Parliamentary hearing in Hungary, which will take place next week, when participating citizens will talk about their personal experiences to illustrate the discrimination they have suffered. A blind girl who has not been admitted to university because of her blindness, and a young Roma man will talk about their lives. I would like to make this customary in Hungary, and to introduce in my country the personal hearings that we experience here.
. Mr President, firstly I would like to thank the rapporteur for all the good work she has done: it was not an easy task. The Year of Equal Opportunities for All is very welcome because fundamental rights are the close to the hearts of the European citizens and they must be made a reality for all citizens. Against this backdrop there are two issues I would like to raise.
First, there is the budget. I think that everybody in this room will agree that it is embarrassingly insufficient – EUR 15 million for fundamental rights! If I compare that to the money we spend on a lot of other things that are less valuable than fundamental rights, I have to say it gives me stomach pains.
The second issue is decentralised implementation. That is very good, but I am rather worried about the possibility of cherry-picking by the Member States. I am not entirely reassured by all the warm words we have heard in recent years about fundamental rights, because the reality is different and the Commissioner himself mentioned that some Member States are still lagging behind in the implementation of anti-discrimination legislation. There is still a hierarchy of discrimination and I think that with this programme for the Year of Equal Opportunities for All we should not be encouraging this.
I would like to ask the Commissioner to commit the Commission here and now, publicly and on the record, to ensuring that Member States will use the funds available for this Year to target all forms of discrimination equally. This is not to say anything about the way the money is distributed, but we want certain – let us say – more ‘awkward’ groups that are currently suffering discrimination – homosexuals, certain reglious groups or the Roma, for example – to have equal access to this programme with all the other groups that are suffering discrimination. I am looking forward to a positive answer.
. Mr President, I too would like to thank the rapporteur for her work, and I appreciate the need for maximum preparation time if the Year of Equal Opportunities is going to have any meaningful impact. That constricted timing has meant that there are one or two areas, as my colleague has just indicated, where we might have liked to tighten things up a little more but have not been able to.
We all hope that the Year will provide an incentive to those Member States that are being particularly tardy on implementing the Article 13 Directives to make progress. Those directives reflect the more positive dimension of the European Union and people need to be aware of their rights. As we have seen on issues such as the Working Time Directive, people all too often do not realise that they have rights, let alone that they can enforce them.
I agree with Mrs Roure that equal opportunities are an important factor in social inclusion and that we need to combat bigotry and prejudice at all levels, whether that is on the street or in government, as it prevents so many people from reaching their potential and prevents society benefiting from their talents.
I also echo the comments made about the money being totally inadequate. When you think about the amount that we, as political parties, spend on our election campaigns to try and persuade people of something different, it is going to take more than the money in the current budget to persuade people that others in their society have rights which should be recognised as well.
. Mr President, I too would like to commend the rapporteur for her work in this very important area and to lend my voice to support the call for designation of 2007 as the European Year of Equal Opportunities for All.
We must commit ourselves not just to the concept of equality of opportunity, but equally and crucially to the attainment of equality of outcome. All people should be entitled to their full social, economic and cultural equality. This, of course, encompasses the equality of all people, irrespective of gender, race, ethnicity, national origin, age, marital or family status, sexual orientation, disability, socio-economic status or indeed political or religious affiliations. If we are serious about the attainment of equality, we must, on an ongoing basis, not only guarantee equality of opportunity across those categories, but we must be in a position to measure accurately and adequately outcomes as against each of those categories.
We all know that societal inequality is not a natural phenomenon; it is the direct result of power inequalities, and so to address inequality itself, we have to address issues of power in our society, we have to challenge the way things are. I think 2007 as the Year of Equal Opportunities for All can become a platform for just that. I also think that the very fact that this initiative is being suggested is an explicit recognition that we have failed so far in our journey towards equality.
In my own country of Ireland, we are still coming to terms with the legacy of British rule and the continuing partition of our country, along with decades of discrimination in the electoral process, in housing, employment and policing. Celtic Tiger Ireland should be a success story for all the Irish people, and yet we remain one of the most unequal societies not just in the EU but in fact globally.
The Roure report’s focus on both migrants and women is commendable and particularly relevant again to my home country. The European Year must be about much more than raising awareness simply about discrimination. Equality legislation alone will not succeed in tackling the deep-rooted inequalities that exist without the political will of politicians, of policymakers and others to grasp the nettle and comprehensively tackle discrimination.
To that end, may I finish by echoing Mrs Roure’s call for both the Commission and the Council to put their money where their mouth is as regards tackling inequality across the Union.
2007 is a very important year for the issues to be resolved in the area of equal opportunities and the implementation of equal opportunities throughout the European Union. Equality of opportunity forms the basis of the common European system of values, and its implementation will promote the enforcement of basic human rights.
This report, which is being prepared with a codecision procedure, addresses all areas of implementation – from the creation of the legislation framework to the definition of financial means – including possibilities of participation of Member States and civil organisations. My honourable colleague Martine Roure has done a considerable amount of work. The most important thing is to apply the regulations already approved and accepted, and to make sure that those affected are aware of the laws enacted in their interest. Therefore we need action, not words. It is not sufficient to implement the principle of equal opportunities at Community level – we must make sure that everybody is aware of the fact that all citizens, regardless of their sex, race or ethnic origin, religion or views, disability, age and sexual orientation, are entitled to equal opportunities and equal treatment.
Continuous information, education, cooperation with civil organisations and European citizens are important. We need campaigns that win over public opinion, and lively social dialogue. A social Europe is inconceivable without the protection of vulnerable social strata and groups that are most exposed to discrimination. Discrimination or exclusion has a hundred faces: it can be based on race, ethnic origin, religion, age group, sex, physical and mental disabilities. Everybody plays a role in the implementation of equal opportunities, from government bodies to national authorities, from the civil society to individual European citizens. Solidarity is the most appropriate and the most expedient approach to the fight for equal opportunities. We are all responsible to ensure that every person has equal opportunities to achieve their potential in any area of life. In my amendments I also emphasised that we must make every effort to implement equality, not only at Community and individual levels, but also at regional, national and local levels. I propose that the report be accepted.
Mr President, like other speakers, I agree with the Commissioner that the EU must have one of the most advanced legislative frameworks to combat discrimination. Therefore, I appreciate that Parliament’s amendments to the Commission proposal enforce the demand that the European Year of Equal Opportunities for All should speed up the transposition process of the two anti-discrimination directives, for which I thank the rapporteur, Mrs Roure.
I have to say, with regret, that my country, Latvia, is among those states that are delaying transposition. New Member States have to be subject to infringement proceedings for violations of Community law in the same way as the old Member States. In that context, NGOs have a vital role to play in raising awareness. The Commission should ensure that especially NGOs representing the groups that suffer discrimination are involved at all stages of the work in connection with the European Year. I hope that the Commissioner will also agree with this.
. Mr President, first of all I would like to express my thanks to the honourable Members for the support voiced in this debate. I would like to underline that the Commission shares your commitment to fighting forms of discrimination in Member States. The Commission is prepared to urge all Member States to allocate the financial resources accordingly.
Generally speaking, the Commission accepts all the amendments proposed by Parliament. I will not go through them individually, but will concentrate on the key issues.
We support the amendments aimed at reinforcing the involvement of civil society and the implementation of the European Year of Equal Opportunities for All. This will be a key factor in its success. We can accept the increased references to gender mainstreaming. We are fully in agreement with the fact that, during the Year, Member States should attach equal importance to all the grounds for discrimination set out under Article 13 of the Treaty, namely discrimination based on sex, ethnic or racial origin, religion or belief, disability, age or sexual orientation. It is acceptable to set up a simplified system for administrative management of the funds at national level, as proposed. We agree to the increase in the budget from EUR 13.6 million to EUR 15 million.
To sum up, the Commission can accept all the amendments proposed. I conclude by warmly thanking the rapporteur, Mrs Roure, whose commitment to non-discrimination issues was instrumental in bringing the negotiations with the Member States to a successful conclusion. These went very quickly and were very rewarding. The text, which is submitted for your final approval, reinforces the Commission’s initial position and gives us the means to take action in favour of diversity throughout the European Union.
The debate is closed.
The vote will take place on Tuesday at 12 noon.